     Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 1 of 58 Page ID
                                       #:4523


1                                    DECLARATION OF JERRY HUANG
2
                I, JERRY HUANG, declare as follows:
3
                1.        I am a the Senior Vice President- General Counsel and Corporate Secretary
4
      for VIZIO, Inc., a party in the above-entitled action. I have personal knowledge of the
5
      facts herein stated, except as to those stated on information and belief. As to those, I am
6
      informed and believe them to be true. If called as a witness, I could and would
7
      competently testify to the matters stated herein.
8
                2.        I make this declaration in support of VIZIO Inc.’s position in the Joint
9
      Stipulation Re Motion To Compel Further Responses To Requests For Admissions And
10
      Requests For Production Of Documents.
11
                3.        This declaration is submitted in (a) Support of VIZIO’s Motion to Compel
12
      Production of Documents, (b) Opposition to Defendants Lele Holding, Ltd., and Yueting
13
      Jia’s Joint Motion for a Protective Order to Bifurcate Alter Ego Allegations and Stay
14
      Related Discovery or, in the Alternative, to Limit Discovery, and (c) Support of VIZIO’s
15
      position Re Motion to Compel Responses to Requests for Admissions and Requests for
16
      Production of Documents. Prior to making this declaration, I read and reviewed (a) the
17
      Declaration of William Wang along with the exhibits attached thereto (collectively, the
18
      “Wang Dec.”) that was filed as Dkt No. 23-2 in Opposition to Defendant LeEco V. Ltd.’s
19
      Motion to Set Aside Entry of Default (the “Set Aside Motion”), and (b) the Declaration of
20
      Christine Wessel along with the exhibits attached thereto (collectively, the “Wessel Dec.”)
21
      that was filed as Dkt Nos. 71-1 and 78 in Support of VIZIO’s Opposition to Motion to
22
      Dismiss for Insufficient Service of Process and Lack of Personal Jurisdiction and VIZIO’s
23
      Application for Leave to File Under Seal.
24
                4.        Attached hereto as Exhibit “A” is a true and correct copy of an email which I
25
      sent to Winston Cheng dated April 4, 2017, attaching redline changes to the Framework
26
      Agreement which I typed into the document. I understand that Mr. Cheng is an Officer of
27
      Defendant/Counter-Claimant LeEco V. Ltd., a Defendant in this case. The information
28
      which I included in my email is true and correct and is based upon the information which I
      14676.8:9366673.1                                                                               1
                                    JOINT STIPULATION MOTION TO COMPEL
      LA 133815691v29
     Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 2 of 58 Page ID
                                       #:4524


 1 had been provided at the time. Such information stated in Exhibit A is the basis of the
 2 redline changes which I had made to the attached draft of the Framework Agreement.
 3              5.        I understand that LeEco has sought the production from VIZIO of “All
 4 Documents and Communications concerning the aftermath of the decision to terminate the
 5 Framework Agreement, Including communications between and among VIZIO’s Board,
 6 its management, its shareholders, and the general public.” Notwithstanding the fact that
 7 this request for documents is incredibly broad and seeks to obtain all corporate and
 8 business documents of VIZIO, Inc. from May 20, 2017 (the deadline for VIZIO and
 9 LeEco to consummate the China joint venture agreement and execute the relevant
10 documents under the Framework Agreement) to present, to comply with same would
11 arguably require VIZIO to produce its tax returns for the year 2017, which are privileged
12 and of which VIZIO objects to producing, as well as documents containing trade secret
13 and confidential company information that is limited in distribution to employees with a
14 need to know, such as VIZIO’s customer list with contact information, its employee list,
15 its payroll information, its financial and accounting documents as well as directors’
16 minutes, its business process information, its business strategy information and its sales
17 information. This information is trade secret and is information which VIZIO takes
18 reasonable efforts to maintain its secrecy. The information is found on VIZIO’s computer
19 servers, and access to VIZIO’s computer servers are limited to those who work for VIZIO,
20 and are password protected. Access to these servers are limited to employees of VIZIO
21 on a need to know basis. VIZIO has very unique business processes and strategies which
22 have allowed a company of approximately 400 employees become one of the largest
23 sellers of televisions and electronic products in the United States. If these confidential and
24 trade secret business strategies and processes were to become known to the public, it may
25 allow competitors to copy VIZIO’s business model, and usurp its market share.
26 Moreover, while it is generally not a secret which companies sell VIZIO products, the
27 identity of those at companies responsible for arranging for the purchase and sale of
28 VIZIO products is secret, as is the contact person(s) with whom VIZIO deals as to pricing,

      14676.8:9366673.1                                                                          2
                                   JOINT STIPULATION MOTION TO COMPEL
      LA 133815691v29
     Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 3 of 58 Page ID
                                       #:4525


 1 volume, discounts, marketing and the like. If VIZIO’s competitors were privy to such
 2 information, again, they could use same to usurp VIZIO’s market share. Accordingly,
 3 VIZIO should not be compelled to provide the confidential trade secret information
 4 sought by LeEco in RFP No. 10.
 5              6.        VIZIO entered into a $2.25BB Merger Agreement with LeEco, its subsidiary,
 6 and a representative of VIZIO’s stockholders, dated as of July 6, 2016. A true and
 7 complete copy of the Merger Agreement (without its exhibits) is attached as Ex “1” to the
 8 Wang Dec., Dkt No. 23-2. I was a key member of the VIZIO team that negotiated the
 9 Merger Agreement as well as its planned implementation - - an implementation that never
10 occurred due to the actions and omissions of LeEco. I have read and reviewed the Merger
11 Agreement a number of times and am familiar with its terms. In fact, I was present when
12 the Merger Agreement was signed by our CEO, William Wang, at Irvine, California.
13              7.        At the time that VIZIO became party to the Merger Agreement, it also
14 entered into a Limited Guarantee with Le Technology, Inc., a California corporation. This
15 Limited Guarantee was negotiated concurrently with the Merger Agreement in identical
16 fashion and by the same persons on both sides as was the case for the Merger Agreement.
17 I was a key member of the VIZIO team that negotiated the Limited Guarantee. I have
18 read and reviewed the Limited Guarantee a number of times and am familiar with its
19 terms. I was also present when the Limited Guarantee was signed by our then CFO, Kurt
20 Binder, at Irvine, CA. The Limited Guarantee is attached as Exhibit “1” to the Wessel
21 Dec., Dkt Nos. 71-1 & 78
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

      14676.8:9366673.1                                                                           3
                                   JOINT STIPULATION MOTION TO COMPEL
      LA 133815691v29
     Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 4 of 58 Page ID
                                       #:4526


 1              I declare under penalty of perjury under the laws of the United States of America
 2 that the foregoing is true and correct.
 3              Executed October 10, 2018, at Irvine, California.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      14676.8:9366673.1
                               JOINT STIPULATIONS MOTION TO COMPEL
      LA 133815691v29
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 5 of 58 Page ID
                                  #:4527




                             EXHIBIT A
     Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 6 of 58 Page ID
                                       #:4528



From:                           Jerry C. Huang <Jerry_.Huang Cr~vizio.com>
Senr                            Monday, April 3, 2017 5:40 AM
To:                             David.Lee@Iw.com; Amro.Suboh@Iw.com; SCOTT.SHEAN@LW.com; Kurtis Binder
Subject:                        Fwd: Vizio: our discussion; thanks!!
Attachments:                    image002jpg; ATT00001.htm;
                                Framework_Termination_and_Mutual_General_Release_(SASMF 4-2-1.7 Revised
                                Evening)(002).docx; ATf00002.htm; Redline -Response to LeEco 0401 (4-2-17 Changes
                                Revised).pdf; ATT00003.htm




               REDACTED
      From: Ben Wong <Ben.WongCa~vizio.com>
      Date: April 3, 2017 at 5:04:30 AM PDT
      To:"Jerry C. Huang° <Jerrv.Huan~@vizio.cem>
      Subject: Fwd: Vzio: our discussion;thanks!!




      Sent from my iPhone

      Begin forwarded message:

               From: Charles Hsieh <charles.hsieh@le.com>
               Date: April 3, 2017 at 01:27:19 PDT
               To: Ben Wong <Ben_Won~(a)vizio.com>
               Cc: YTJia(~,'~C~) <letvlia@le.com>, Vlfinston.CHENG (~{3~~~}
               <winston.chen~@le.com>, Richard <richardCa~le.com>, William Wang
               <William.Wang@vizio.com>,"Kurtis Binder" <Kurtis.8inder@vizio.com>, Matt Mcrae
               <Matt.McRae@vizio.com>
               Subject: RE: Vizio: our discussion; thanks!!

               Ben,

               Thank you again for having a call with me and Winston last night to discuss the final
               main points. As you know from our conversation, we have sincere desire to get this
               agreement consummated ASAP. Hence, we had our lawyers put the points we've been
               discussing over email form into a more formal document. Please see the attached,
               along with a redline version comparing to our email exchange.

               Please let me know your thoughts.

               Look forward to getting this wrapped up soon.
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 7 of 58 Page ID
                                  #:4529

       Kind Regards,
       Charles

       Charles Hsieh
       Director of Corporate Finance and Development




                                                 2
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 8 of 58 Page ID
                                  #:4530
                                                          SASMF Draft 4/2/17


    FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE AGREEMENT

        THIS FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE
 AGREEMENT (this "Agreement") is entered into as of April [3], 2017, by and between LeEco
 V Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
 Islands ("Buyer"), Le V Merger Sub Inc., a California corporation and indirect wholly owned
 subsidiary of Buyer ("Merger Sub") and VIZIO, Inc., a California corporation (the "Company").
 Buyer, Merger Sub and Company are sometimes referred to herein collectively as the "Parties"
 and individually as a "Party". Capitalized terms used herein and not otherwise defined shall
 have the meanings set forth in the Merger Agreement (as defined below).

                                           RECITALS

               WHEREAS, Buyer, Merger Sub, Company and Shareholder Representative
 Services LLC, a Colorado limited liability company solely in its capacity as the representative of
 the holders of Company capital stock or options ("Shareholder Representative"), entered into
 that certain Agreement and Plan of Merger, dated July 6, 2016 (the "Merger Agreement")
 pursuant to which it is proposed that Merger Sub will merge with and into Company, with
 Company surviving and continuing operations as a wholly owned subsidiary of Buyer (the
 "Merger"); and

                 WHEREAS, Buyer and Company now desire to terminate the Merger Agreement
 and enter into the agreements contained herein on the terms and conditions set forth herein.

                 NOW, THEREFORE, in consideration of the mutual covenants and agreements
 set forth herein, the parties, intending to be legally bound, do hereby agree to the following:

         1.       Termination of Merger Agreement and Release of Buyer Termination Fee
 Deposit.

               1.1      Termination. Buyer and Company agree to terminate the Merger
 Agreement pursuant to Section 9.1(a) ofthe Merger Agreement, effective as ofthe date hereof
 (the "Termination") ..

                1.2     Release of Buyer Termination Fee Deposit. In connection with and as full
 consideration for the Termination, the releases set forth in Section 6 below, the entry into the
 commercial arrangements contemplated in Section 2 below and the entry into a joint venture as
 contemplated in Section 3 below, Buyer agrees to release the Buyer Termination Fee Deposit to
 Company as follows:

                        1.2.1 Buyer agrees to immediately issue a Joint Release Instruction (as
 such term is defined in the Escrow Agreement, dated as of July 6, 2016, by and among Buyer,
 Company, Shareholder Representative and the Escrow Agent (the "Escrow Agreement")) with
 Company releasing twenty million dollars ($20,000,000) from the Buyer Termination Fee
 Escrow Account (as defined in the Escrow Agreement) to Company.

                        1.2.2 Upon consummation of the JV Agreement (as defined below),
 Buyer agrees to issue a Joint Release Instruction (as defined in the Escrow Agreement) with

                                                -1-
 791436.0JC-LACSROIA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 9 of 58 Page ID
                                  #:4531



 Company releasing the remaining thirty million dollars ($30,000,000) from the Buyer
 Termination Fee Escrow Account (as defined in the Escrow Agreement) to Company within
 three (3) business days ofthe date of consummation of the JV Agreement.

         2.       Commercial Relationships.

                  2.1       LeEco Le App.

                     2.1.1 Buyer shall develop and obtain certification of an application to be
 made available by Company on all of Company's smart televisions and displays in North
 America (the "LeEco Le App").

                          2.1.2 Company shall make the LeEco Le App available on all its smart
 televisions and displays in North America on the first screen ofthe Company app for all Google
 Chromecast-enabled televisions and displays as well as for VIA devices for a period ofthree (3)
 years from the date that the LeEco Le App obtains certification, subject to customary
 engineering and certification processes (the "App Processes"). Company shall use reasonable
 efforts to assist in the App Processes; provided that Buyer shall be solely responsible for all
 expenses related to and arising from (a) engineering, development and certification of the LeEco
 Le App and (b) taking the necessary measures to comply with applicable Laws in the
 engineering, development and certification ofthe LeEco Le App.

                  2.2       lnscape Data.

                      2.2.1 Company shall develop and obtain certification of a data client to
 be made available by Buyer on all of Buyer's smart televisions and displays (the "lnscape Data
 Client")

                         2.2.2 Buyer shall include the Inscape Data Client on all its smart
 televisions and displays for a period of three (3) years from the date that the Inscape Data Client
 obtains certification, subject to customary engineering and certification processes (the "Data
 Client Processes"). Buyer will use reasonable efforts to assist with the Data Client Processes;
 provided that Company shall be solely responsible for all expenses related to and arising from (a)
 engineering, development and certification of the Inscape Data Client and (b) taking the
 necessary measures to comply with applicable Laws in the engineering, development and
 certification of the Inscape Data Client.

                         2.2.3 Company and Buyer shall come to an agreement on pricing on a
 per user/per television basis.

                         2.2.4 Company shall have access to Inscape data sold by the China JV so
 long as it holds at least 50% of the ownership interests in the China JV. Buyer shall also have
 access to Inscape data sold by the China JV so long as it holds at least 50% of the ownership
 interests in the China JV.

         3.       Formation of a Joint Venture.




                                                  -2-
 791436.0JC-LACSROIA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 10 of 58 Page ID
                                  #:4532



                  3.1     The Parties agree to negotiate in good faith to form a commercial
  relationship between Company and Buyer for expansion efforts in China. The proposed
  commercial relationship would provide for (i) Company granting the China N (as defined
  below) the right to sell Company televisions in China subject to the mutual consent of Company
  and Buyer to branding and distribution; (ii) Company preloading EUI and Le contents on
  Company televisions and displays sold in China; and (iii) Company and Buyer entering into the
  joint venture in China as described below (the "China JV").

                      3.2        The proposed terms of the China JV are as follows:

                         3.2.1 In connection therewith, Buyer will contribute non-cash assets
  with a fair market value equal to US$50,000,000 as a capital contribution to the China N.

                          3.2.2 The China N will have an operational life ofthree (3) years from
  the effective date of a formal joint venture agreement between Buyer and Company (the "N
  Agreement").

                                 3.2.3   The China JV will be owned and controlled 50% by Company and
  50% by Buyer.

                          3.2.4 The China N will promote/market Company-branded devices
  (televisions, displays, sound bars, etc.) through Buyer's current distributing/omni channels in
  China.

                          3 .2.5 The China N will operate with the goal of deploying an aggregate
  of [1.5 million] Company-branded televisions and displays in China within three (3) years from
  the effective date of the JV Agreement.

                            (a)    If the China N does not reach the [1.5 million] units within such
           three (3) year period, the JV Agreement will provide that Buyer will pay Company
           US$[•] (in cash or value equivalent) per unit for the difference between [1.5 million]
           minus the actual units sold through retail, mass and/or direct channels. Company shall
           sell units to the China JV at reasonable competitive rates that allow a reasonable margin
           of profit per unit sold by the China JV.

                            (b)     Buyer and Company will negotiate in good faith to extend the
            initial three-year operational life of the China N if the above deployment goal is reached.

                           (c)     The profit on sold through units, i.e. through advertising,
            subscriptions, contents and hardware, etc. will be distributed pro rata to the China N's
            equity holders on a quarterly basis.

                         3.2.6 During the initial 3-year operational life of the China N,
  Company-branded devices will be distributed exclusively through the China JV, with EUI and
  Le content (or as designated by Buyer) as the exclusive content/streaming platform.




                                                         -3-
  791436.0 IC-LACSRO I A · MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 11 of 58 Page ID
                                  #:4533



                         3.2.7 TheN Agreement will provide that Buyer will lend up to an
  aggregate of [XXXXXXXX] to the China N for working capital purposes over its initial three-
  year operational life.

                          (a)     Company and Buyer shall agree upon a three-year unit sales
          volume target for the China JV (the "Target"). If the China N achieves the Target in the
          initial three-year operational life and the parties agree to continue the China JV
          operations, then the loan shall be repaid in full.

                          (b)      Company will consider participating in the China N's financial
          obligations after it receives full US$50,000,000, in cash or value equivalents, such value
          equivalents to include assets contributed to the China JV by Buyer and its Affiliates at
          fair market value.

          4.     Formal Agreements. The parties shall negotiate in good faith and execute one or
  more agreements to document the China N and the other commercial arrangements set forth in
  Sections 2 and 3 above with the terms specified therein within forty-five ( 45) days ofthe date
  hereof.

          5.       Publicity; Confidentiality and Mutual Non-Disparagement.

                  5.1    Except for a mutually agreed press release stating that the parties have
  determined to terminate the Merger Agreement due to force majeure, the parties hereto will keep
  confidential the terms and status of this Agreement and the transactions contemplated hereby and
  thereby and none of the Parties shall, without the approval of the other, make any press release or
  other announcement concerning the existence of this Agreement or the terms of the transactions
  contemplated by this Agreement, except as and to the extent that any such Party shall be so
  obligated by applicable law, in which case the other Party shall be advised and the Parties shall
  use their reasonable commercial efforts to cause a mutually agreeable release or announcement
  to be issued.

                   5.2     The Parties shall each refrain from making, and shall cause their
  respective Affiliates and their and their respective agents, subsidiaries, affiliates, successors,
  assigns, officers, key employees or directors not to make, any public statement or announcement
  that (i) states or implies that any party or its Affiliates or subsidiaries or any of its or their
  respective officers or directors or any person who has served as an officer or director of Buyer,
  Merger Sub or any of their respective Affiliates or subsidiaries, violated or breached the Merger
  Agreement or (ii) constitutes an ad hominem attack on, or that otherwise disparages, impugns or
  is reasonably likely to damage the business or reputation of, {x) in the case of statements or
  announcements by Company, Buyer, Merger Sub or any oftheir respective Affiliates or
  subsidiaries or any of its or their respective officers or directors or any person who has served as
  an officer or director of Buyer, Merger Sub or any of their respective Affiliates or subsidiaries, or
  (y) in the case of statements or announcements by the Buyer or Merger Sub, Company or its
  Affiliates or subsidiaries or any of its or their respective officers or directors or any person who
  has served as an officer or director of Company or any of its Affiliates or subsidiaries. The
  foregoing shall not restrict the ability of any person to comply with any subpoena or other legal



                                                  -4-
  791436 OIC-LACSROIA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 12 of 58 Page ID
                                  #:4534



 process or respond to a request for information from any governmental authority with
 jurisdiction over the party from whom information is sought.

          6.      Release and Waiver.

                  6.1     Release By Buyer and Merger Sub. Effective as of the date hereof, except
 as expressly set forth herein, Buyer and Merger Sub, each on behalf of itself and its current,
 former and future parents, subsidiaries, Affiliates, related entities, predecessors, successors,
 officers, directors, managers, members, shareholders, agents, employees and assigns
 (individually, each a "Buyer Party Releasor" and collectively, the "Buyer Party Releasors"),
 agrees to, and hereby does, generally release, remise and forever discharge Company and
 Company's past, present and future Affiliates, parents and subsidiaries and their respective
 shareholders, owners, representatives, attorneys, agents, officers, directors, managers,
 employees, assigns, heirs and successors in interest, and each of them (each a "Company
 Released Party" and collectively, the "Company Released Parties") from any and all claims,
 demands, causes of action, judgments, liens, indebtedness, obligations, damages, liabilities,
 losses, costs or expenses, including attorneys' fees, of any kind or nature whatsoever
 (collectively, "Claims") whether known or unknown, liquidated or contingent, whether brought
 in an individual, derivative or representative capacity, now existing or hereafter arising, under
 contract, tort, violation of law or any other theory of liability, that arise out of or in any way
 relate, directly or indirectly, to any matter, cause or thing, act or failure to act whatsoever
 occurring at any time on or prior to the date hereof, relating to or arising from (a) negotiation or
 entry into the Merger Agreement, (b) any breach (or claim by Buyer or Merger Sub ofbreach) of
 the Merger Agreement or any of the agreements ancillary thereto by Company or (c) any of the
 transactions that have occurred pursuant to or are contemplated by the Merger Agreement or any
 of the agreements ancillary thereto (collectively, (a)-(c), the "Buyer Party Released Claims").

                 6.2     Release By Company. Effective as of the date hereof, except as expressly
 set forth herein, Company, on behalf of itself and its current, former and future parents,
 subsidiaries, Affiliates, related entities, predecessors, successors, officers, directors, managers,
 members, shareholders, agents, employees and assigns (individually, each a "Company
 Releasor" and collectively, the "Company Releasors"), agrees to, and hereby does, generally
 release, remise and forever discharge Buyer, Merger Sub and each of their respective past,
 present and future Affiliates, divisions, parents and subsidiaries and their respective
 shareholders, owners, representatives, attorneys, agents, officers, directors, managers,
 employees, assigns, heirs and successors in interest, and each of them (each a "Buyer Released
 ~,and collectively, the "Buyer Released Parties") from any and all Claims whether known
 or unknown, liquidated or contingent, whether brought in an individual, derivative or
 representative capacity, now existing or hereafter arising, under contract, tort, violation of law or
 any other theory of liability, that arise out of or in any way relate, directly or indirectly, to any
 matter, cause or thing, act or failure to act whatsoever occurring at any time on or prior to the
 date hereof relating to or arising from (a) negotiation or entry into the Merger Agreement, (b)
 any breach (or claim by Company of breach) of the Merger Agreement or any ofthe agreements
 ancillary thereto by Buyer or Merger Sub or (c) any of the transactions that have occurred
 pursuant to or are contemplated by the Merger Agreement or any ofthe.agreements ancillary
 thereto (collectively, (a)-(c), the "Company Released Claims").



                                                  -5-
 791436.01 C-LACSR01A- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 13 of 58 Page ID
                                  #:4535



                  6.3     Covenant Not To Sue. Buyer and Merger Sub, each on behalf of itself and
  the other Buyer Party Releasors, irrevocably covenants that neither Buyer, Merger Sub nor any
  of the other Buyer Party Releasors will, directly or indirectly, assert any Claim or demand,
  commence, institute, or voluntarily aid in any way, or cause to be commenced or instituted any
  proceeding of any kind against any Company Released Party in respect of any Buyer Party
  Released Claim. Company, on behalf of itself and the other Company Releasors, irrevocably
  covenants that neither Company nor any of the other Company Releasors will, directly or
  indirectly, assert any Claim or demand, commence, institute, or voluntarily aid in any way, or
  cause to be commenced or instituted any proceeding of any kind against any Buyer Released
  Party in respect of any Company Released Claim.

                6.4     Waiver. The Parties acknowledge that (a) Section 1542 of the California
  Civil Code provides, and (b) certain other states have provisions substantially as follows:

          "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
          AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
          HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
          THE DEBTOR."

  Each Party acknowledges that such provisions are designed to protect a party from waiving
  claims which it does not know exist or may exist. Nonetheless, each Party agrees that the waiver
  of such provisions is a material portion of the releases intended by this Agreement, and each
  Party expressly waives and relinquishes any and all Claims, rights or benefits that it may have
  under Section 1542 of the California Civil Code and any similar such provisions of any
  jurisdiction. In connection with such waiver and relinquishment, the Parties hereby acknowledge
  that they or their attorneys may hereafter discover claims or facts in addition to, or different
  from, those which he now knows or believes to exist, but that they expressly agree to fully,
  fmally and forever settle and release any and all Claims, known or unknown, suspected or
  unsuspected, which exist or may exist on their behalf against the Company Released Parties and
  the Buyer Released Parties at the time of execution ofthis Agreement.

        EACH PARTY FURTHER ACKNOWLEDGES THAT IT IS AWARE THAT IT MAY
  HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM
  THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE
  MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF EACH
  PARTY TO FULLY, FINALLY AND FOREVER SETTLE AND RELEASE ALL SUCH
  MATIERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
  EXIST, OR HERETOFORE HAVE EXISTED BETWEEN THEM. IN FURTHERANCE OF
  SUCH INTENTION, THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN
  EFFECT AS FULL AND COMPLETE GENERAL RELEASES OF ALL SUCH MATTERS,
  NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY ADDITIONAL OR
  DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.




                                                -6-
  791436.01C-LACSROlA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 14 of 58 Page ID
                                  #:4536



         7.     Representations and Warranties.          Each party to the Agreement represents and
  warrants and agrees as follows:

                  7 .I    It has all requisite power and authority to execute, deliver and perform this
  Agreement. The execution, delivery and performance of this Agreement (including, without
  limitation, the releases set forth herein) have, to the extent required, been duly and validly
  authorized by all corporate proceedings.

               7.2     No authorization, approval or other action, and no notice to or filing with,
  any governmental authority or regulatory body is required for the due execution, delivery and/or
  performance of this Agreement.

                  7.3     Such party or representative thereof has read and considered this
  Agreement in its entirety and fully understands its contents and the significance of its contents.
  In executing this Agreement, such party, or representative thereof, does so with full knowledge
  of any and all rights that it may have with respect to the matters set forth and the Claims released
  in this Agreement.

                  7.4     It has not heretofore assigned, transferred, or granted, or purported to
  assign, transfer, or grant, any of the Claims disposed of by this Agreement.

                  7.5     It has received independent legal advice with respect to the matters set
  forth and the Claims released Sections 1.1 and 6 of this Agreement and with respect to the rights
  and asserted rights arising out of such matters, and is entering into this Agreement of its own free
  will.

                  7.6     It does not rely upon any statement, representation or promise of another
  party (or of any officer, agent, employee, representative, or attorney for another party), in
  executing this Agreement, or in making the settlement provided for herein, except as expressly
  stated in this Agreement.

                7.7     It knows of no other Person that may claim an interest in any of the
  Claims disposed of by such party and is not aware of any litigation, arbitration or other pending
  proceeding regarding such Claims.

                 7.8     It has made such investigation ofthe facts pertaining to this settlement and
  Sections 1.1 and 6 of this Agreement, and of all the matters pertaining thereto, as it deemed
  necessary.

                7.9    It will execute all such further and additional documents as shall be
  reasonable and necessary to carry out the provisions of this Agreement.

          8.      Indemnification. The agreements contained in Sections 1.1 and 6 of this
  Agreement may be pleaded by any of the Buyer Released Parties or Company Released Parties
  as a full and complete defense and may be used as the basis for an injunction against any action
  at law or equity instituted or maintained against any of them in violation hereof. If any Claim is
  brought or maintained against any Buyer Released Party or Company Released Party in violation



                                                   -7-
  791436.0IC-LACSROIA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 15 of 58 Page ID
                                  #:4537



  of this Agreement, the releasing party will be responsible for all costs and expenses, including,
  without limitation, reasonable attorneys' fees, incurred by the released party in defending same.

          9.        Miscellaneous.

                 9.1    Entire Agreement. This Agreement constitutes the entire agreement
  between the parties hereto and supersedes any prior understandings, agreements or
  representations by or between such parties, written or oral, that may have related in any way to
  the subject matter hereof. This Agreement may not be amended except in a written instrument
  executed by Buyer and Company. No amendment, supplement, modification or waiver of this
  Agreement shall be binding unless executed in writing by the party hereto to be bound thereby.

                 9.2     Counterparts. This Agreement may be executed in two or more
  counterparts, each of which shall be deemed an original but all of which together shall constitute
  one and the same instrument.

                  9.3     Successors and Assigns. This Agreement shall be binding upon and inure
  to the benefit of the parties hereto and their respective heirs, successors and permitted assigns,
  but neither this Agreement nor any of the rights or obligations hereunder may be assigned
  (whether by operation of Law, through a change in control or otherwise) by Company without
  the prior written consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior
  written consent of Company. Specifically with respect to Sections 1.1 and 6 hereof, this
  Agreement is binding upon the Parties, the Buyer Party Releasors and Company Releasors and
  their respective successors or assigns, and will inure to the benefit of each of the Buyer Released
  Parties and the Company Released Parties. The Parties acknowledge and agree that each of the
  Buyer Released Parties and the Company Released Parties is a third party beneficiary of Sections
  1.1 and 6 of this Agreement, and shall be entitled to enforce the provisions in this Agreement
  against the Company Releasors or Buyer Party Releasors, respectively, to the same extent as if
  such Buyer Released Parties and Company Released Parties were party to Sections 1.1 and 6 of
  this Agreement.

                   9.4     Governing Law. This Agreement (and any claim or controversy arising
  out of or relating to this Agreement) shall be governed by and construed in accordance with the
  domestic Laws of the State of California without giving effect to any choice or conflict of law
  provision or rule that would cause the application of the Laws of any jurisdiction other than the
  State of California.

                   9.5     Notices. All notices, requests, demands, claims and other communications
  which are required or may be given under this Agreement shall be in writing and shall be
  deemed to have been duly given when received if personally delivered; when transmitted if
  transmitted by email (with electronic confirmation of transmission); the Business Day after it is
  sent, if sent for next day delivery to a domestic address by recognized overnight delivery service
  (e.g., Federal Express); and five Business Days after the date mailed by certified or registered
  mail, postage prepaid, if sent by certified or registered mail, return receipt requested. In each
  case notice shall be sent to:




                                                  -8-
  791436.0!C-LACSR01A • MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 16 of 58 Page ID
                                  #:4538



                    If to Company:

                    VIZIO, Inc.
                    39 Tesla
                    Irvine, California 92618

                    Attention: Kurtis J. Binder and Jerry C. Huang
                    Email No.: kurtis.binder@vizio.com and jerry.huang@vizio.com

                    with a copy (which shall not constitute notice) to:

                   Latham & Watkins LLP
                   650 Town Center Drive, Suite 2000
                   Costa Mesa, CA 92626
                   Attention: R. Scott Shean and David C. Lee
                   Email No.: scott.shean@lw.com and david.lee@lw.com

                    If to Buyer or Merger Sub:

                   LeEco Global Group Ltd.
                   16/F, LeEco Building, 105 Yaojiayuan Road
                   Chaoyang District, Beijing 100025, PRC
                   Attention: Charles Hsieh
                   Email: charles.hsieh@le.com

                    with a copy (which shall not constitute notice) to:

                    Skadden, Arps, Slate, Meagher & Flom LLP
                    300 South Grand Avenue, Suite 3400
                    Los Angeles, CA 90071
                    Attention: Michael V. Gisser and Michael J. Mies
                    Email: michael.gisser@skadden.com and michael.mies@skadden.com

          Any party hereto may send any notice, request, demand, claim or other communication
  hereunder to the intended recipient at the address set forth above using any other means, but no
  such notice, request, demand, claim or other communication shall be deemed to have been duly
  given unless and until it actually is received by the intended recipient. Any party hereto may
  change the address or facsimile number to which notices, requests, demands, claims, and other
  communications hereunder are to be delivered by giving each other party notice in the manner
  herein set forth.

                 9.6     Consent to Jurisdiction. Each party hereby irrevocably and
  unconditionally submits, for itself and its property, to the exclusive jurisdiction of the Superior
  Court of California located in Santa Ana, California, or Federal court of the United States of
  America, sitting in the Central District of California, Southern Division, and any appellate court
  from any thereof, in any action or proceeding arising out of or relating to this Agreement, and
  each of the parties hereby irrevocably and unconditionally (a) agrees not to commence any such
  action or proceeding except in such courts, (b) agrees that any claim in respect of any such action

                                                     -9-
  791436.01C-LACSRO!A · MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 17 of 58 Page ID
                                  #:4539



 or proceeding may be heard and determined in such California State court or, to the extent
 permitted by law, in such Federal court, (c) waives, to the fullest extent it may legally and
 effectively do so, any objection which it may now or hereafter have to the laying of venue of any
 such action or proceeding in any such California State or Federal court, and (d) waives, to the
 fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such
 action or proceeding in any such California State or Federal court. Each of the parties hereto
 agrees that a final judgment in any such action or proceeding shall be conclusive and may be
 enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.
 Each party to this Agreement irrevocably consents to service of process in the manner provided
 tor notices in Section 9.5. Nothing in this Agreement will affect the right of any party to this
 Agreement to serve process in any other manner permitted by law.

                 9. 7    Severability of Provisions. If any term or other provision of this
 Agreement is invalid, illegal or incapable of being enforced as a result of any rule of law or
 public policy, all other terms and other provisions ofthis Agreement shall nevertheless remain in
 full force and effect so long as the economic or legal substance of the transactions contemplated
 by this Agreement is not affected in any manner materially adverse to any party. Upon such
 determination that any term or other provision is invalid, illegal or incapable of being enforced,
 the parties hereto shall negotiate in good faith to modify this Agreement so as to effect the
 original intent of the parties as closely as possible in an acceptable manner to the end that the
 transactions contemplated by this Agreement are fulfilled to the greatest extent possible.

                 9.8    Specific Performance. The parties to this Agreement agree that
 irreparable damage would occur in the event that any of the provisions of this Agreement were
 not performed by, or were otherwise breached by, the parties in accordance with their specific
 terms. It is accordingly agreed that (x) Buyer and Merger Sub shall be entitled to an injunction
 or injunctions to prevent breaches of this Agreement by Company and to enforce specifically the
 terms and provisions of this Agreement, and (y) Company shall be entitled to an injunction or
 injunctions to prevent breaches of this Agreement by Buyer or Merger Sub and to enforce
 specifically the terms and provisions of this Agreement. Any such injunction(s) or action
 seeking specific performance shall be sought in California State court.

                                     [signature page follows]




                                                -10-
 79143601C-LACSROJA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 18 of 58 Page ID
                                  #:4540




        IN WITNESS WHEREOF, the Parties have executed and delivered this Framework,
  Termination and Mutual General Release Agreement as ofthe date first written above.


                                                  BUYER

                                                  LEECOVLTD.




                                                  By: --------------------------
                                                  Name:
                                                           ---------------------------
                                                  Title:------------------


                                                  MERGER SUB

                                                  LE V MERGER SUB INC.




                                                  By: - - - - - - - - - - - - - - - - - - - - - -
                                                  Name:
                                                           ------------------------
                                                  Title:
                                                           ----------------------------




                                   [signatures continued on next pageJ




                Signature Page to Framework, Termination and Mutual General Release Agreement
 791436.0\C-LACSROIA- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 19 of 58 Page ID
                                  #:4541



                                                   COMPANY

                                                   VIZIO, INC.



                                                   By:
                                                   ~arne:   _________________________________
                                                   Title: ----------------------------------




                 Signature Page to Framework, Termination and Mutual General Release Agreement
  791436.01C-LACSR01A- MSW
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 20 of 58 Page ID
                                  #:4542




                              EXHIBITB
 Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 21 of 58 Page ID
                                   #:4543

Message
From:           Ben Wong [Ben.Wong@vizio.com]
Sent:           4/4/2017 5:59:22 AM
To:             Winston.CHENG ( *G#Bjj) [/o=LElV/ou=Exchange Administrative Group
                (FYDIBOHF235PDLT)/cn=Recipients/cn=Winston.CHENG768]
Subject:        Fwd: revised agreement
Attachments:    imageOOl.png;-ATIOOOOl.htm; image002.png; ATT00002.htm;
                Framework_Termination_and_Mutuai_Generai_Release_VIZIO redline 040317.docx; ATI00003.htm; VIZIO revised
                agreement- clean 040317.docx; ATI00004.htm




Sent from my iPhone

Begin forwarded message:

        From: "Jerry C. Huang" <Jerry.Huang@vizio.com>
        Date: April4, 2017 at 00:05:35 PDT
        To: "winston.cheng@le.com" <winston.cheng@le.com>
        Cc: Ben Wong <Ben.Wong@vizio.com>, Kurtis Binder <Kurtis.Binder@vizio.com>
        Subject: revised agreement

        Hello Winston,

        Per Ben's request, I am forwarding a red line and a clean version of our response to Skadden's earlier
        draft. There are some stylistic changes and clean ups. The substantive changes should track pretty
        closely to your discussions/agreement with Ben. Thanks.

        Best,

        Jerry




                                                                                                             LEEC000020 17
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 22 of 58 Page ID
                                  #:4544

           Jerry C. Huang                                     Make Some lloise!
           VlliO 1 i Vice President. General Counsel   Ei'trn Point'i. Win Pri?e'>.
           0 949.777.078~ ( 949.94~.8260                     lfi_ZJO Fa~o_lle,<Din
           39 fE5J A. IRVIIlf, (A 92618




                                                                                      LEECOODD2018
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 23 of 58 Page ID
                                  #:4545


   ;···:-:,·:··                                                                    ::-::-   .:; ......        ,....
         .,. .    ;.   ~   ,.   ~   -~   '·.' ..•..   ~··   . ·'· '• .. ~-.;c ..               \   ~-;.   :..... :    :....;:_.




                                                                                                                                  LEEC00002019
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 24 of 58 Page ID
                                  #:4546




                                                                              SASMF Draft 412/17


      FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE AGREEMENT                                       ~style Deflnltiall: Header
                                                                                                           "(Style DeflniU011: Footer
          THIS FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE                                             '---=------------~
  AGREEMENT (this "Agreement") is entered into as of April [11. 2017, by and between LeEco
  V Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
  Islands ("Buyer"). Le V Merger Sub Inc., a Califomia corporation and indirect wholly owned
  subsidiary of Buyer ("Merger Sub'').2.:j and VIZIO, Inc.. a California corporation (the
  "Company"' or "VIZIO"). Buyer, Merger Sub and Company are sometimes referred to herein
  collectively as the "Patties" and individually as a "Patty"_ Capitalized tcnns used herein and not
  otherwise defined shall have the meanings set forth in the Merger Agreement (as defined below).

                                             RECITALS

                 WHEREAS, Buyer, Merger Sub, the Company and Shareholder Representative
  Services LLC, a Colorado limited liability company solely 111 its capacity as the representative of
  the holders of Company capital stock or options ("Shareholder Representative''). entered into
  that certain Agreement and Plan of Merger, dated July 6, 2016 (the "Merger Agreement")
  pursuant to which it wasis proposed that Merger Sub wouklwill merge with and into the
  Company, with the Company surviving and continuing operations as a wholly owned subsidiary
  of Buyer (the "Merger");-tlflti

               WHEREAS. Buyer and the Company now desire to terminate the Merger
  Agreement and enter into the ,!1agreements contained herein on the terms and conditions set f01th
  herein; and~

                  \VHEREAS. concum:ntly with the execution and delive~v of thi::; Agreement and
  in accordance with the tcm1s and conditions of this Agreement, as a material inducement to each
  Partv's Willingness to enter into this Agreement and as consideration for tem1inating the Merger
  Ab'feement: (j} Buver will pav US$100.000,000 as follows: (x) Buvc.'T shall direct the Escrow
  Agent to pay the US$40_000,0!X) of Buver Tem1ination Fee Deposit to the Company concum:nt
  with execuhon of this Agreement. (V) Buvcr shall direct the Escrow Agent to pay the remaining
  IJS$10,000,0(X) of Buyer Tcnninatum Fee Deposit to the Company upon cxccultlm of the .IV
  Agreement and (z) Buyer shall contnbutc. or cause to be contributed, assets with a fair markel
  value equal to US$50,0()0,000, as a capital contribution to the China .IV (a'> defined below); (iil
  the Company shall make the LeEco Lc App (as defined below) a\'ailable on its compatible
  televisions ;md displavs: and (iii) Buyer shall make Inscape Data Client (as defined below)
  available on its compatible tcleYisions and displavs.

                  NOW, THEREFORE, in consideration of the mutual covenants and agreements
  set forth herein, the JYarties, intending to be legally bound,-4l hereby agree to the following:

         l.           Termination of Merger Ab•reement and Release of Buyer Tetmination Fee
  Deposit.

                 1.1   Termination. Effcclt\'e uoon ret:eipt h\ the Company of the Buyer the•--1 Fonnatted: Justified
  $40.000,000 of Tetmination Fee Deposit pursuant to Section 1.2 hereof (the "Effective Time""). '--------------,..)
  Bu\'cr and the Companv herebv tenninatc the Merger Agreement pw-suanl to Section 9.l(a) of
  the Merger Agrt.'Cmcnt (the ''Tennination'"). From and aflcr the Effective Time. the Merger

                                                 -I-
  791~36   OIC-L,\CSROIA- MSW




                                                                                                                              LEECOOD02020
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 25 of 58 Page ID
                                  #:4547




  Agreement shall become null and void. and the rights and obligations of each applicable Patty or
  any of its or their Affiliates to any other Party under the Merger Agreement shall terminate,
  except for Section 6.5 (Confidentiality of Tenns of Transaction, Etc.) and Article Xl
  (Miscellaneous) of the Merger Agreement and the terms governing the relea<;e of the remaining
  Termination Fee Deposit. 8YytlF ooa Ce1Bf!QAY agree to tsrminate Ill~ Merg« Agreemeat
  ~l(a) ef the Merger Agreem~nt. effestivs as ef !he date OO£oof (the
  '·TsFmiaatimf').

                  1.2     Release of Buyer Tenninalion Fee Deposit In connection with and as full
  consideration for the Tetmination and, the releases set forth in§ection 6 hereof, concurrently   __.----{..:..FOI'IMHIUI.;_:_....:...;~=u:...;aderi.;_:_ln..:..e=---------'
  withbelew, the execution and delivery of this Agreement by~atry iata the Company to
  Buyen;emmereial: tunagemeats sentefRplated iH 8estieB 2 llelew BREi the entry inte a jaiHt
  veahffe as e9ftle1Rpletetl ia Seetiaa 3 helew, Buyer agrees to release the Buyer Termination Fee
  Deposit to Company as follows:

                        1.2.1 Buyer agrees to concurrently with the execution of this Agreement
  toimmeeiately issue a Joint Release Instruction, in the form as attached as Exhibit "A., herewith.
  (as such tennis defined in the Escrow Agreement, dated as of July 6, 2016, by and among
  Buyer, Company, Shareholder Representative and the Escrow Agent (the "Escrow Agreement"))
  with Company releasing fu!!ytwenty- million doUars ($402Q,OOO,OOO) from the Buyer
  Tenninntion Fee &crow Account (as defmed in the Escrow Agreement) to Company.

                          1.2.2 Coocurrenlty with th~consummationoftheJV Agreement
  (as defmed below), Buyer agrees to issue a Joint Release Instruction, (as defined in the fonn as
  attached a<; Exhibit "B" herewitl1,EsGmw Agreement) with Company releasing the remaining
  tenl!HRy- million dollars ($10~,000,000) from the Buyer Tetmination Fee &crow Account (as
  defmed in the Escrow Agreement) to Compm1y w4tftis llu:tll! (3) hut;tRel:lS days ef tke Eiete ef
  oonsumm11tioo of the .IV A,greemeRt.

          2.        Commercial Relationships.

                    2.1      LeEco Le App.

                        2.1.1 Buyer shall develop and obtain certification of an application to be---{ FonnaU.d: Justlled
  made available by the Company on all of the Company's smatt televisions and displays in North       '---------------'
  America (the "LeEco Le App").

                         2.1.2 Company shall make the LeEco Le App available on all its
  compatible smart televisions and displays in North America ea the HF!il SSRleR ef !he CeiRp~·
  ftW for all Google Chromecast-enabled televisions m1d displays as well as for VIA devices for a
  period of three (3) years from the date that the LeEco Le App obtains certification, subject to
  customary engineering and certification processes (the "App Processes"). The Company and
  Buyer shall enter into the Company's cuslomaty form agrcement(s) for such anangements. 1be
  Company shall use reasonable effotts to assist in the App Processes; provided that Buyer shall be
  solely responsible for all expenses related to and arising from (a) engineering, development and
  certification of the LeEco Le App and (b) taking the necessary measures to comply with
  applicable Laws in the engineeting, development and certification of the LeEco Le App.




  791436.1HC     LAC~ROIA         MSW




                                                                                                                                                LEEC00002021
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 26 of 58 Page ID
                                  #:4548




                    2.2    lnscape Data.

                        2.2.1 '!be Company shall develop and obtain certification of a data client---{ Form~~llllld: Milled
                                                                                                      ~----------------------J
   to be made available by Buyer on all of Buyer's smart televisions and displays (the "Inscape
   Data Client")

                          2.2.2 Buyer shall inchlde the Inscape Data Client on all its smart
  televisions and displays for a period of three (3) years from the date that the Inscape Data Client
  obtains certification, subject to customary engineoing and ce1tification processes (the "Data
  Client Processes"). Buyer will use reasonable efforts to assist with the Data Client Processes;
  provided that Company shall be solely responsible for all expenses related to and arising from (a)
  engineering, development and certification of the Inscape Data Client and (b) taking the
  necessary mcasw-es to comply with applicable Laws in the engineering, development and
  certification of the lnscape Data Clienl

                       ~Subject to applicable law, each of the Company and Buyer-shall
  eeme &e HB agreement ea fJrisillg ea a fl8F H!l«fper t&ls\'isiee basis.

                          b2-42.2.3 . CempiiiiY shall have access to Inscapc data sold by thc•---f.._F_annatlll
                                                                                                        _ _d_:_•_llled
                                                                                                                 _ _ _ _ _ _ _ _ ____.
  China JV so long as it holds at least 500/o of the ownership inte1-ests in the China N. Bl:lYeF shall
  alse hfPI•e HSGess te lessape data seld ~- the Chiaa Jlf sa le11g as it helda at least SQ% ef !he
  awaen;.\ifl   mterusts in th6 ChiRa JV.

          3.       Fmmation of a Joint Ventw-e.                                                     - - { Fannatlled: Keep with next

                  3.1     Following the Effective Time, the +~!&-Parties shall~ negotiate in-( Formallled:Justtlled,Kaepwith next
  good faith and use reasonable effm1s to fmm a commercial relationship between the Company
  and Buyer for expansion efforts in the People's Republic of China ("China"). ~The proposed
  commercial relationship would provide for (i) the Company granting the China JV Eas ~efiReli
  helawf--the 1ight to sell Company television.-. in China subject to the mutual consent of the
  Company end Buyer onte- branding and distribution; (ii) the Company preloading EUI and Le
  contents on Company televisions and displays sold in China; and (iii) the Company and Buyer
  entering into the joint venture in China as described in this Section Jhelaw (the "China JV").

                   3.2     The proposed tams of the China JV are as follows:                        •--i Fonnatllld: .llstMied
                         3.2.1 In connection therewith, Buyer will contribute non-cash assets
  with a fair market value equal to US$50,000,000 as a capital contribution to the China JV (the
  "Buyer Contribution"). The fair market valuation shall be audited and verified by an
  independent, internationally recognized accounting finn.~

                          3.2.2 The China N will have an operational life of three (3) years from
  the effective date of a formal joint venture agreement (the "JV Agreement") between Buyer and
  the Company (the "Initial JV TermAgFSI!ffiii!Rt").

                           3.2.3   The China N will be owned and controlled 50% by the Company
  and 50% by Buyer.




 1791436.QIC LACSROLA MSW




                                                                                                                           LEEC00002022
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 27 of 58 Page ID
                                  #:4549




                          3.2.4 The China JV will promote and /market Company-branded devices
  (televisions, displays, sound bars, etc.) through Buyer's CUlTcnt distributing/omni channels in
  China.

                        3.2.5 The China JV will operate with the goal of deploying a mutualh
  agn.:ed upon number h\' Buyer and the Company oftm aggregHie of I 1.5 million] Company-
  branded televisions and displays in China within the Initial three (3)~,;-4hlm !he eiT~'Gliw-Jate
  ~JV Tcnn and achie,·ing such unit sales \'Olume target for the China .IV (the '·Sales
  Targct"'}.Agreemenl.

                          (a)    Thc[f the China .IV dne~: nnt reaeh the [1.5 ffiillion] unit; within
         sHsh three (3) year periad, the JV A;:,·n~emefll will prov-ide that U11yer will p~· Ceffij'lany
                                                                                                       r
         U~$[·] (in l:llUR or \Ill He l:'"illl\"lllenl) fll~F unil fer I he diffunlnee eePklll!fl 1.5 milli!lR]
         n1ioos lhe lHllunl units sold tlmlugh retail. mast: IIFH:Vor direst sl=umnsk Company shall
         sell units to the China JV at reasonable competitive rates that allow a reasonable margin
         of profit per unit sold by the China N.

                             (b)      Buyer and Ct1RlfH:lH)" will negetiate in gtlod ftlitR Ia extend the
         i:nitiul   lim~   year oreraliEIHallile er IRe Cllllla .IV if lhe akwe lleploymeRI l?~lal ~s ~aehetl.

                        ;._~H__l:<' The profit on .;ehJ 1hre1:1:gh units sold hy the China JV, i.e. through.. ---{t.:F-=orma::.:::::=lb!=d=.::-=J=us:.::tfi:.::ied=--------..J
         advertising. subscriptions, contents and hardware, etc. will be distributed pro rata to the
         China JV's equity holders on a quarterly basis.

                       (c)   Upon achie,·cmcnt of the Sales Target dming the Initial JV Tenn.
         Buver and the Companv will negotiate in good faith to extend the Initial JV Tenn

                       3.2.6 During the Initial JV Tem1initial 3 year eperatffinallifu of the
  Chi1111 JV, Company-branded devices will be distributed in China exclusively through the China
  JV, with EUl and Le content (or as designated by Buyer) as the exclu~ive content/streaming
  platform.

                       3.2.7 The .IV Agreement will provide that Buyer will lend up to an.. ---(L:F-=onna==tte=d==-=Jus=tlfled-==-------_J
  aggregate of [XXXXXXXX] lo the China JV for working capital pU!po~-es over the Initial .IV
  Tenn (lhe "Buvcr Loan")_ it.1 initial three year oreralionallife.

                            (a)     Company and Buyer shall agree upon a three--year Sales Torgetlffiit
         sale.; VEliHtfl~ lurgel for the China JV~ (lhe "~""). If the China JV achieves the Sales
         Target in the Initial JV Tctminilialllu-oo ~ ellr operalion<'lllifu and the patties agree to
         continue the China JV operations, then the loan shall be repaid in fulL

                         (b)    Notwithstanding the foregoing. Company will consider
         participating in the China .TV's fmancial obligations onh after it receives full
         US$50,000,000. in cash or value equivalenl~, such value equivalents to include assets
         contributed to the China .TV by Buyer and its Affiliates at fair market value.

          4.     Fmmal Agreements. Buyer anJ the Company The pat1ies shall negotiate in good ..                         ---'-1F_or.:.m.:.•.:.tte~d,;.:J:..:.u.:.st:::.ifie.;.d::.__ _ _ _ _ _
                                                                                                                                                                                            ...J

  faith and execute one or more agreements to document the China JV and the other commercial



  79113Ci01l' LAl'SR{)JA           MSW




                                                                                                                                                         LEEC00002023
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 28 of 58 Page ID
                                  #:4550




          5_      Publicity; Confidentialitv and Mutual Non-Disparagement

                 5.1    Except for a mutually agreed press release stating that the parties to the• ----{.__F_or_m_•_tte_d_:J_u.;_tffi_ied
                                                                                                                                       _ _ _ _ _ _ ___;
  Merger Agreement have determined to terminate the Merger Agreement due to failure to obtain
  PRC rcgulatmy appro\'als. the Particsforoo majeure. lhs partiS~: hertJle will keep confidential the
  tenns and status of this Agreement and the transactions contemplated hereby and thereby and
  uone of the Pa1ties shall, without the approval of the other, make any press release or other
  announcement concerning the existence of this Agreement or the te1ms of the transactions
  contemplated by this Agreement, except as and to the extent that any such Pa1ty shall be so
  obligated by applicable law, in which case the other Party shall be advised and the Parties shall
  use their reasonable commercial efforts to cause a mutually agreeable release or announcement
  to be issued.

                   5.2     The Patties shall each refrain from making, and shall cause their
   respective Affiliates and their and their respective agents, subsidiaries, affiliates, successors,
   assigns, officers, key employees or directors not to make, any public statement or announcement
   that (i) slates or implies that any ~pany or its Affiliates or subsidiaries or any of its or their
  respective officers or directors or any person who has served as an officer or director of Buyer,
  Merger Sub or any of their respective Affiliates or subsidiaries, violated or breached the Merger
  Agreement or (ii) constitutes an ad hominem attack on, or that othetwise disparages, impugns or
  is reasonably likely to damage the business or reputation of, (x) in the case of statement'> or
  announcemetlts by Company, Buyer, Merger Sub or any of their respective Affiliates or
  subsidiaries or any of its or their respective officers or directors or any person who has served as
  an officer or director of Buyer, Merger Sub or any of their respective Affiliates or subsidiaries, or
  (y) in the ca.~e of statements or announcements by the Buyer or Merger Sub, the Company or it'>
  Affiliates or subsidiaries or any of its or their respective officers or directors or any person \Yho
  has served as an officer or director of the Company or any of its Affiliates or subsidiaries._ "!be
  foregoing shall not resttict the ability of any person lo comply with any subpoena or other legal
  process or respond to a request for information from any govcmmcntal authority with
  jurisdiction over the e!larty from whom information is sought.

         6.      Release and Waiver.

                 6.1     Release By Buyer and Merger Sub. Effective as of tl1e Em"':ti\·e
                                                                                 .        Timedate-       --i Formatted: Justified
                                                                                                               .____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ J


  ilereof, except as expressly set forth herein, Buyer and Merger Sub, each on behalf of itself and
  its cmTenl, fotmer and future parents, subsidiaries, Affiliates, related entities, predecessors,
  successors, officers, directors, managers, members, shareholders, agents, employees and assigns
  (individually, each a .. Buyer Pattv Relea<>or" anti collectively, the "Buyer Pattv Releasors")    +
  agree!; ~e . and hereby ~generally relea.o;cs, rcmisesrl!lr.la:e, rumise and forever disdwrges
  lhetli.:sharge Company and the Company's past, present and futw·e Affiliates. divisions, parents
  and subsidiaries and their respective shareholders, owners, representatives, altomcys, agents,
  officers, directors, managers, employees, assigns, heirs and successors in interest, and each of
  them (each a "Company Released Pmtv" and collectively, the "Company Released Parties")
  from any and all claims, demands, causes of action, judgments, liens, indebtedness, obligations,




                                                                                                                                LEEC00002024
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 29 of 58 Page ID
                                  #:4551




   rights. duties. contracL.:;. agreements. unde11akings. accounts. damages, liabilities, losses, costs or
   expenses, including attorneys' fees, of any kind or nature whatsoever (collectively, "Claims")
   whether known or unknown, liquidated or contingent, whether brought in an indi~·idual,
   derivative or representative capacity, now existing or hereafter arising, under contract, tot1,
   violation of law or any other theory of liability, that aJ.ise out of or in any way relate, directly or
   indirectly, to any matter, cause or thing, act or failure to act whatsoever occuLTing at any time on
   or prior to the date hereof, relating to or arising from (a) negotiation or entry into the Merger
   Agreement, (b) any breach (or claim by Buyer or Merger Sub or any of their Affiliates of breach)
   of the Merger Agreement or any of the agreements ancillary thereto by the Company. (c) the
   tennination of the Merger Agreement or {Qs) any of the transactions that have occurred pursuant
   to or arc contemplated by the Merger Agreement or any of the agreements ancillary thereto
   (collectively, subclauscs (a)-(~s), the "Buver Party Released Claims"), prtwideJ. howe\'er. the
   Buyer PartY Released Claims shall not include anv Claims aJ.'ising from any breach bv the
   Companv of its obligations under this Agn."Cmcnt.+.

                    6.2     Release By Company. Effective as of the full release of the Buvcr
  Termination Fcc Deposit of $50.000,000c:la!e heft!of, except as expressly set forth herein, the
  Company, on behalf of itself and its current, fanner and future parents, subsidiaries, Affiliates,
  related entities, predecessors, successors, officers, directors, managers, members, shareholders,
  agents, employees and assigns (individually, each a "Company Releasor" and collectively, the
  "'Company Releasors.') --).agree:; In, Ynd hereby ~generally releases. remisL>:->releane. remi.:r<l
  and forever discharge~ Buyer, Merger Sub and each of their respective past, present and future
  Affiliates, divisions, parents and subsidiaries and their respective shareholders, owners,
  representatives, attorneys, agents, officers, directors, managers, employees, assigns, heirs and
  successors in interest, and each of them (each a '"Buyer Released Party" and collectively, the
  "Buyer Released Parlies") from any and all Claims whether known or w1kno~m, liquidated or
  contingent, whether brought in an individual, derivative or representative capacity, now existing
  or hereafter a1·ising, under contract, tort, violation of law or any other theory of liability, that
  aJ.ise out of or in any way relate, direclly or indirectly, to any matter, cnuse or thing, net or failure
  to act whatsoever occUlTing at any time on or prior to the date hereof relating to or a1·ising from
  (a) negotiation or entry into the Merger Agreement, (b) any breach (or claim by Company Q!:i!!1Y
  of ils Affil iatcs of breach) of the Merger Agreement or any of the B!,'TCemenls ancillary thereto by
  Buyer or Merger Sub, (c} the lennination of the Merger Agreement or (d~) any of the
  transactions that have occurred pursuant to or arc contemplated by the Merger Agreement or any
  of the agreements ancillaty thereto (collectively, suhclauses (a)-(gs), the "Company Released
  Claims.'); provtdcJ. however, the Companv Relea:o.-cd Claims shall not mcludc anv Claims
  arising from am· breach bv Buyer or Merger Sub of it-; obligations under lhi:; Agreement.+

                  6.3      Covenant Not To Sue. Buyer and Merger Sub, each on behalf of itself and
  the other Buyer Pa11y Releasors, im:vocably covenants that neither Buyer, Merger Sub nor any
  of the other Buyer Pat1y Releasors will, directly or indirectly, asse11 any Claim or demand,
  commence, institute, or voluntaJ.ily aid in auy way, or cause to be commenced or instituted any
  proceeding of any kind against any Company Released Party in respect of any Buyer Pa1·ty
  Released Claim. The Company, on behalf of itself and the other Company Releasors,
  itrevocably covenants that neither~ Company nor any of the other Company Releasors will,
  directly or indirectly, asse11 any Claim or demand, commence, institute, or voluntarily aid in any




 1791 B6.Cl IC J.AC))RO IA     }.JS'.I/




                                                                                                              LEEC00002025
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 30 of 58 Page ID
                                  #:4552




  way, or cause to be commenced or instituted any proceeding of any kind against any Buyer
  Released Patty in respect of any Company Released Claim.

                6.4     Wai\'er. The Parties acknowledge that (a) Section 1542 of the California
  Civil Code provides, and (b) certain other states have provisions substantially as follows:

          "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
          CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
          AT THE THvffi OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
          HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
          THE DEBTOR."

  Each Party acknowledges that such provisions are designed to protect a party fmm waiving
  claims which it does not know exist or may exist. Nonetheless, each Pmty agrees that the waiver
  of such provisions is a material portion of the releases intended by this Agreement, and each
  Party expressly waives and relinquishes any and all Claims, rights or benefits that 1t may have
  tmder Section 1542 of the California Civil Code and any similar such provisions of any
  jurisdiction. In connection with such waiver and relinquishment, the Pm1ies hereby acknowledge
  that lhey or their attorneys may hereafter discover claims or facts in addition to, or different
  from, those which he now knows or believes to exist, but that they expressly agree to fully,
  finally and forever settle and release any and all Claims, known or unknown, suspected or
  unsuspected, which exist or may exist on their behalf against lhc Company Released Parties and
  the Buyer Released Patties at the time of execution of this Agreement.

        EACH PARTY FURTHER ACKNOWLEDGES THAT IT IS AWARE THAT IT MAY
  HEREAfTER DISCOVER CLAIMS OR rACTS IN ADDITION TO OR DIFFERENT FROM
  THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO TilE
  MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF EACH
  PARTY TO FULLY, FINALLY AND FOREVER SETTLE AND RELEASE ALL SUCH
  MATTERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
  EXIST, OR HERETOFORE HAVE EXISTED BETWEEN THEM. IN FURTHERANCE OF
  SUCH INTENTION, THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN
  EFFECT AS FULL AND COMPLETE GENERAL RELEASES OF ALL SUCH MA TTER.S,
  NOTWITHSTANDING THE DISCOVERY OR EXlSTENCE OF ANY ADDITIONAL OR
  DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

        7.     Representations and Wan-an ties. Each Pm1ypatty lo llls Agreli!IHetlt represents
  and wanants and agrees as follows:

                 7 .l    Such Pam·k has all requisite power and authority lo execute, deliver and•- --(t.:F:..:or::.:m.:::•::tte=d::..:.JllS=tified==------~
  perfmm this Agreement. The execution, delivery and petfmmance of this Agreement (including,
  without limitation, the releases set fm1h herein) have, to the extent required, been duly and
  validly authorized by all corporate proceedings of such Pat1v.

               7.2     No authorization, approval or other act10n, and no notice to or filing with,
  any govemmental authmily or regulatmy body is required for the due execution, delivery and/or
  performance of lhis Agreement by such Pa11v.




  791136.01(' LAC~RUIA         ti.ISW




                                                                                                                                   LEEC00002026
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 31 of 58 Page ID
                                  #:4553




                  7.3     Such rParty or representative thereof has read and considered this
  Agreement in its entirety and fully understands its contents and the significance of its contents.
  In executing this Agreement, such ~arty. or representative thereof, does so with full knowledge
  of any and all rights that it may have with respect to the matters set forth and the Claims released
  in this Agreement.

                 7.4      Such Partyk has not heretofore assigned, transferred, or granted, or
  purported to assign, transfer, or grant, any of the Claims disposed of by this Agreement.

                  7.5    Such Pruty:k has received independent legal advice with respect to the
  matters set forth in this Agreemcnt.aae the Claims released in Sections 1.1 and 6 hereofef..t~Hs       l'onMtled: Underline
  Agr881Rent and with respect to the rights and asserted rights arising out of such matters, and is      Farmdllld; Under11ne
  entering into Ibis Agreement of its own free will.

                 7.6      Such Party It- does not rely upon any statement, representation or promise
  of another fl*n1y (or of any officer, agent, employee, representative, or attomey for another
  ~arty), in executing this Agreement, or in making the settlement provided for herein, except as
  expressly stated in this Agreement.

                7.7    Such Partvlt knows of rio other Person that may claim an interest in any of
  the Claims disposed of by such ~arty and is not aware of any litigation, arbitration or other
  pending proceeding regarding such Claims.

                   7.8   Such PmtyH has made such investigation of the facts pertaining to this
                                                                                                          _ _d_:_Unda_~D~_e_ _ _ _ _--<
  settlement and Sections 1.1 and 6 hcreofef this A~meat, and of all the matters pertaining .----{>-F_arrn.t~~
  thereto, as it deemed necessary.                                                              ------( Fanndletl: Underline
                                                                                                         ~---------------------J
                 7.9    Such PartvR will execute all such further and additional documents as
  shall be reasonable and necessary to carry out the provisions of this Agreement.

          8.      Indemnification. The agreements contained in .§ections l.l and§. hereofaf4ftis ___...--{ FllrrMtld: Under11ne
  Agteement may be pleaded by any of the Buyer Released Parties or Company Released Parties ------1-Fonna--tle-d-:Underl--In-e-------<
  as a full and complete defense and may be used as the basis for an injunction against any action       '-'----------------------.J
  at law or equity instituted or maintained against any of them in violation hereof. If any Claim is
  brought or maintained against any Buyer Released Party or Company Released Party in violation
  of this Agreement, the releasing party will be responsible for all costs and expenses, including,
  without limitation, reasonable attorneys' fees, inctned by the released party in defending same.

         9.      Miscellaneous.

                 9.1    Entire A2reement. This Agreement constitutes the entire agreement
  between the ~ and supersedes any prior understandings, agreements or
  representations by or between such parties, written or oral, that may have related in any way to
  the subject matter hereof. This Agreement may not be amended except in a written instrument
  executed by Buyer and Company. No amendment, supplement, modification or waiver of this
  Agreement shall be binding unless executed in writing by the ParlypHrty OOR!ite to be bound
  thereby.




179143€iOIC LACSR:OIA HSW




                                                                                                                        LEEC00002027
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 32 of 58 Page ID
                                  #:4554




                 9.2    Counterparts. This Agreement may be executed in two or moreo---{LFo_rm_iltte __
                                                                                                      d:'-'J_us_tifi_ied
                                                                                                                     _ _ _ _ _ _ ___,
  countciparts, each of which shall be deemed an 01iginal but all of which together shall constitute
  one and the same instrument.

                  9.3    Successors and Assigns This Agreement shall be binding upon and inure
  to the benefit of the pa1ties hereto and their respective heirs. successors and pe1mitted assigns.
  bul neiU1er this Agreement nor any o[ Lhe rights or obligations hereunder may be assigned
  (whether by operation of Law, through a change in control or otherwise) by Company without
  the prior Wiittcn consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior
  w1itten consent of the Company. Specifically with respect to ~ctior~s__l:l__ ~,~~R~~ereof,_~lis ~Formil~d: Underline                        J
  Agreement is binding upon Lhe Pruties, the Buyer Party Releasors and Company Releasors and --..._i•F-onnatte--d-:_u_n-de_rl_in_e_ _ _ _ _ _~)
                                                                                                       L-------------~
  their respective successors or assigns, and will inure to the benefit of each of the Buyer Released
  Parties 3lld the Compm1y Released Parties. _The Pa1ties acknowledge and agree that each of the

  ~~y~n~e~~h;c:~~i~~::~~::~~:~~:[~:~:~~l~~~~h~~~fo~~.~;;e~ii~~-~ii;!;~~~~~i:::f~>=:=::==::=d:-~=:=::=:=:=:===~====<
  Agreement against the Company Releasors or Buyer Party Releasors, respectively, to the Saine

  ~x:c:d~~~~t~~-~~:~~~=~t~ies__ ~:~-~~:p~:-~~:~ P:i: w:~-~a~t~-:~~=~!~~=:1~:-~-rma_tte
                                                                                     d:;. ~;.;.:;.; .: =:;.; .e_ _ _ _ _ _--<
                                                                                    __

                  9.4     Goveming Law. This Agreement (m1d any claim or controversy a1ising
  out of or relating to this Agreement) shall be govemed by and conslruetl in accordance with the
  domestic Laws of the Slate of Califmnia without giving dTecl to any choice or conflict of law
  provision or mle that would cause the application of the Laws of m1y jurisdiction other thm1 the
  State of California

                   9.5      Notices. All notices, requests, demands. claims m1d other communications
  which are required or may be given under this Agreement shall be in writing m1d shall be
  deemed to have been duly given when received if personally delivered; when transmitted if
  transmitted by email (with electronic confi1mation of transmission): the Business Day after it is
  sent, if sent for ne:xl Jay delivery lo a domestic 11ddress by recognized ovemighL delivery service
  (e.g., Federal Express); and five Business Days after the date mailed by ce1tified or registered
  mail, postage prepaid, if sent by certified or registered mail, rctwn receipt requested. In each
  case notice shall be sent to:




  +9-UJ6.01C   l.AC~IA        MSW




                                                                                                                       LEEC00002028
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 33 of 58 Page ID
                                  #:4555




                  If to Company:

                 VIZIO, Inc.
                 39 Tcsla
                 Irvine, Califomia 92618

                 Attention: Kwtis J. Binder and Jerry C. Huang
                 Emait-Na,.:. kw·tis. bindcr@vizio.com and jerry .h uang@vizio.com

                 with a copy (which shall not constitute notice) to:

                 Latham & Watkins LLP
                 650 Town Center Dtive, Suite 2000
                 Costa Mesa, CA 92626
                 Attention: R. Scott Shean and David C. Lee
                 Email~~ scott.shean@Iw.com and david.Iee@lw.com

                 If to Buyer or Merger Sub:

                 LeEco Global Group Ltd.
                 16/F, LeEco Building, I05 Yaojiayuan Road
                 Chaoyang Distiict. Beijing 100025, PRC
                 Attenlion: Charles Hsieh
                 Email: charles.hsich@le.com

                 with a copy (which shall not constin.1te notice) to:

                 Skadden, A1ps. Slate. Meagher & Flom LLP
                 300 South Grand Avenue, Suite 3400
                 J.os Angeles, CA 90071
                 Attention: _Michael V. Gisser and Michael J. Mies
                 Email:. michael.gisser@.skadden.com and michael.mies@skadden.com

           Any Pati\ part~· herel~ may send any notice. request, demand, claim or other
  communication hereunder to the intended recipient at the address set forth above using any other
  means, but no such notice, request, demand, claim or other communication shall be deemed to
  have been duly given w1less and until it actually is received by the intended recipient. Any
  Pat1Vfl1ll1Y RI!HliO may change the address or facsimile numbCJ- to which notices, request~,
  demands, claims, and other communications hereunder are to be delivered by giving each other
  ~arty notice in the manner herein set forth.

                 9.6     Consent to Jurisdiction.         Each l]latiy hereby iJTevocahly and•          -----{LF_orm_a.:..tte--:d.:..:J-'us"'tlll-'e-'d_ _ _ _ _ _ ___;
  tmconditionally submits, for itself and its property. to the exclusive jmisdiction of the Superior
  Comt of Califomia located in Santa Ana, Califomia, or Federal court of the United States of
  America, sitting in the Central District of Califomia. Southem Division, and any appellate colllt
  from any thereof, in any action or proceeding arising out of or relating to this Agreement, and
  each of the parties hereby i1revocably and unconditionally (a) agrees not to commence any such
  action or proceeding except in such cou11s, (b) agrees that any claim in respect of any such action



 179113601('   LAC~ROIA ~.:l~'.V


                                                                                                                                    LEEC00002029
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 34 of 58 Page ID
                                  #:4556




  or proceeding may be heard and dete1mined in such Califomia State cowt or, to the extent
  pc1mitted by law, in such Federal court, (c) waives, to the fullest extent it may legally and
  effectively do so, any objection which it may now or hereafter have to the laying of venue of any
  such action or proceeding in any such Califomia State or Federal coUit, and (d) wmves, to the
  fullest extent pemlitted by law, the defense of an inconvenient forum to the maintenance of such
  action or proceeding in any such Califomia State or Federal coUit_ Each of t~e Patties~
  ~ agrees that a final judgment in any such action or proceeding shall be conclusive and may
  be enforced in other jurisdictions by suit on the judgment or in any other manner provided by
  law. Each Partv ~irrevocably consents lo service of process in the manner
  provided for notices in Section 9.5 hereof. Nothing in this Agreement will affect the 1ight of any
  Partyparly t~o~ lhi.: AgrooaJeRl to serve process in any other manner pennittcd by law.

                  9.7     Severability of Provisions. If any term or other provision of this
  Agreement is invalid, illegal or incapable of being enforced as a result of any rule of law or
  public policy, all other terms and other provisions of this Agreement shall neve1theless remain in
  full force and effect so long as the economic or legal substance of the transactions contemplated
  by this Agreement is not affected in any manner mateiially adverse to any P,party. Upon such
  detennination that any te1m or other provision is invalid, illegal or incapable of being enforced,
  the~ shall negotiate in good faith to modify this Agreement so as to effect the
  miginal intent of the r_parties as closely as possible in an acceptable manner to the end that the
  transactions contemplated by this Agreement are fulfilled to the greatest e:-...1ent possible.

                  9.8    Specific Pe1formance. The ~arlies kl thi~• Agrecnu:at agree that
  in·cparablc damage would occur in the event that any of the provisions of this Agreement were
  not pe~fonned by, or were otherwise breached by, the r_parties in aceordance with their specific
  tc1ms. It is accordingly agreed that (x) Buyer and Merger Sub shall be entitled to an injunction
  or injunctions to prevent breaches of this Agreement by Company and to enforce specifically the
  te1ms and provisions of this Agreement, and (y) Company shall be entitled to an injunction or
  injunctions to prevent breaches of this Agreement by Buyer or Merger Sub and to enforce
  specifically the te.tms and pmvisions of this Agreement. Any such injunction(s) or action
  seeking specific perfom1ance shall be ~11bject to Section 9.6 hercofsooghl in Califemi<l ~tate
  CffiH't-.

                                      [signature page follows]                                     •---{ Fomliltll!d: BodyText 1




                                                                                                                          LEEC00002030
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 35 of 58 Page ID
                                  #:4557




                                                                                                    ----i Formatted: Normal, Justified




          Signaturt~   Page to Frumework. Termination   and.~.fll/ual   General Release Agreement
                                 +9+-:I-J60IC   I.AC~ROJA           M8l).'




                                                                                                                            LEEC00002031
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 36 of 58 Page ID
                                  #:4558




        IN WITNESS WHEREOF, the Pat1ies have executed and delivered this Framework.
  Tctmination and Mutual General Release Agreement as of the date first wTitten above.




                                        LEECO VLTD.




                                        By: - - - - - - - - - - - - - -
                                        Name:-------------
                                        Title:-------------


                                        MERGER SUB

                                        LEV MERGER SUB INC.




                                        By: - - - - - - - - - - - - - - - - - - - - - - - -
                                        Name:---------------
                                        Title:--------------



                                                                                              •><::"~ FOI'IIIiltled: Underline
                                                                                                    . Formatted: Indent: Before: 0"




  US-DOCS\83351 ~17.1 0




                                                                                                                         LEEC00002032
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 37 of 58 Page ID
                                  #:4559




                            COMPANY

                            VIZIO,INC.




                            By: - - - - - - - - - - - - - - - - - - - - - - - -
                            Nunc: _____________________

                            Title: -----------------------




  !JS..DOCSIJI3351417.10




                                                                                  LEEC00002033
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 38 of 58 Page ID
                                  #:4560




                                              Exhibit A

                 JOJNTWRIITEN INSTRUCTIONS TO ESCROW AGENT
              FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS

  Aplil[ l. 2017

  VIA OVERNIGHT MAIL AND EMAIL

  Citibank, N.A.
  787 West Fifth Street, 28th Floor
  Los Angeles, CA 90071
  Attention: Luda Semenova
  Telephone No.: (213) 239-2136
  E-maiJ: luda.semenova@eiti.com

  Dear Ms. Semenova:

         Pursuant to Section 4(a)(ii) of the Escrow Agreement. dated as of July 6. 2016 (the
  '"Escrow Agreement"), by and among LeF.co V Ltd .. a Cayman Islands exempted comJl8lly with
  limited liability (the "Buyd'), VIZIO, Inc. a California corporation (the "Company'"), and
  Shareholder R~<Uresentative Services LLC, a Colorado limited liability cornpanv, and Citibank,
  National Association (the "Escrow Agent"), the Escmw Agent is herebv jointlv instructed,
  authorized and directed by Buyer and the Company as follows:

          I.     The Escrow Agent is jointly instructed, authorized and directed to release to the
  Compww the swn of US$40,000,000, which amount represents the Buver Tennination Fee
  Deposit Amount (as defmed in the Escrow Agreement}, from the Buver Termination Fee Escrow
  Account (a.~ defined in the Escrow Agreement), by wire lransfa of in1mcdiatelv available fimds
  to the account designated below:

          Account Name: VIZIO. Inc.
          Account Number: 83900266
          Bank Name: East Wesl Bank
          ADA Number: 322070381
          Rank Address: I9540 Jamboree. Irvine, CA 92612
          Reneficiary Address: 39 Testa. Irvine. CA 92618
          Amount: US$40.000.000.00

           2.     No instmctions. authoriz.ations and directions have been given hereunder with
  respect to anv other continuing obligations or duties of the Escrow Agent other than as cxpresslv
  set forth herein.

                                      [Signature Page Follows)




  US-DOCS\83351417.10




                                                                                                      LEEC00002034
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 39 of 58 Page ID
                                  #:4561




         IN WITNESS WHEREOF. the undersigned have executed these Joint Wrillen
  Instmctions on the date first Wtitten abo\·c.



                                      Vl7.!0. INC.



                                     llL
                                     Name:
                                     Ti1lc:




                                     L EECO V L TIJ



                                     Bv:
                                     Name:
                                     Title:




 US-DOCS\83351417.1 •J




                                                                                 LEEC00002035
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 40 of 58 Page ID
                                  #:4562




                                              ExhibitS

                  JOINT WRITTEN INSTRUCTIONS TO ESCROW AGENT
               FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS

  1J...1Qli

  VIA OVERMGHT MAIL AND EMAIL

  Citibank. N.A.
  787 West Fifth Street. 28th Floor
  Los Angeles. CA 90071
  Attention: Luda Semenova
  Telephone No.: (213) 239-2136
  E-mail: luda.semenova@citi.com

  Oear Ms. Semenova:

           Pursuant to Section 4(a)(ii) of the R"!crow Agreement, dated    a."!   of July 6. 2016 (the
  '·Escmw Agreement"), by and 81mmg LeF. co V Ltd., a Cayman L·dand"' exempted company with
  limited liability (the "Buyer"), VIZIO, Inc. a California corporation (the "Company"), and
  Shareholder Representative Services LLC, a Colorado limited liability companv. and Citibank.
  National Association (the "Escrow Agent"). the Escrow Agent is hereby jointly instructed,
  authorized and directed by Buyer and the Company as follows:

          3.     The Escrow Agent is jointly instructed. authorized and directed to release to the
  Company the sum of US$10,000,000, which amount represents the Buyer Te1mination Fee
  Deposit Amount (as defined in the Escrow Agreement), from the Buver Terminalion Fee Escrow
  Account (as defined in the Escrow Agreement). by wire transfer of immediately available funds
  to the account designated below:

           Account Name: VIZ£0. Inc.
           Accotmt Number: 83900266
           Bank Name: East West Bank
           ABA Number: 322070381
           Bank Address: 19540 Jamboree. Irvine, CA 92612
           Beneficiary Address: 39 Tesla. lr\inc. CA 92618
           Amount: US$10.000,000.00

           4.     No instructions, authorizatitms and di.-ections have heen given hereunder with
  .-espect to anv other continuing obligations or duties of the Escrow Agent other than as expressly
  set forth herein.

                                      [Siguature Page Follows I




  US-DOCS.S3351 ~17.10




                                                                                                         LEEC00002036
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 41 of 58 Page ID
                                  #:4563




         IN WITNESS V-/HEREOF, the undersigned han.: executed these Joint Writh:n
  Instmctions on the date frrst. mitten aboYc.




                                                 VTZIO. INC.


                                                 BY:
                                                 Name:
                                                 Tille:




                                                 LEECOVLTD.



                                                 B\":
                                                 Name:
                                                          ---------------------------
                                                 Title:




  7Yli3601C LAC)>;ROIA MSW




                                                                                        LEEC00002037
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 42 of 58 Page ID
                                  #:4564




                                                                       LEEC00002038
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 43 of 58 Page ID
                                  #:4565



       FRAMEWORK. TERMINATION AND MUTUAL GENER.AL RELEASE AGREEMENT

            THIS FRAMEWORK, TERMINATION AND MUTUAL GENERAL RELEASE
    AGREEMENT (this "Agreement") is entered into as of April [JJ, 2017, by and between LeEco
    V Ltd., an exempted company with limited liability incorporated under the laws of the Cayman
    Islands ("Buyer"), Le V Merger Sub Inc., a California corporation and indirect wholly owned
    subsidiary of Buyer ("Merger Sub"), and VIZIO, Inc., a California corporation (the "Company"
    or "VIZJO"). Buyer, Merger Sub and Company are sometimes referred to herein collectively as
    the "Parties" and individually as a "Party". Capitalized terms used herein and not otherwise
    defined shall have the meanings set forth in the Merger Agreement (as defined below).

                                                  RECITALS

                   WHEREAS, Buyer, Merger Sub, the Company and Shareholder Representative
    Services LLC, a Colorado limited liability company solely in its capacity as the representative of
    the holders of Company capital stock or options ("Shareholder Representative"), entered into
    that certain Agreement and Plan of Merger, dated July 6, 2016 (the "Merger Agreement")
    pursuant to which it was proposed that Merger Sub would merge with and into the Company,
    with the Company surviving and continuing operations as a wholly owned subsidiary of Buyer
    (the "Merger");

                 WHEREAS, Buyer and the Company now desire to terminate the Merger
    Agreement and enter into the Agreement contained herein on the terms and conditions set forth
    herein; and

                    WHEREAS, concurrently with the execution and delivery of this Agreement and
    in accordance with the tenns and conditions of this Agreement, as a material inducement to each
    Party's willingness to enter into this Agreement and as consideration for terminating the Merger
    Agreement: (i) Buyer will pay US$100,000,000 as follows: (x) Buyer shall direct the Escrow
    Agent to pay the US$40,000,000 of Buyer Termination Fee Deposit to the Company concurrent
    with execution of this Agreement, (y) Buyer shall direct the Escrow Agent to pay the remaining
    US$ 10,000,000 of Buyer Termination Fee Deposit to the Company upon execution of the JV
    Agreement, and (z) Buyer shall contribute, or cause to be contributed, assets with a fair market
    value equal to US$50,000,000, as a capital contribution to the China JV (as defmed below); (ii)
    the Company shall make the LeEco Le App (as defined below) available on its compatible
    televisions and displays; and (iii) Buyer shall make Inscape Data Client (as defined below)
    available on its compatible televisions and displays.

                    NOW, THEREFORE, in consideration of the mutual covenants and agreements
    set forth herein, the Parties, intending to be legally bound, hereby agree to the following:

           1.      Termination of Merger Agreement and Release of Buyer Termination Fee
    Deposit.

                  1.1   Termination. Effective upon receipt by the Company of the Buyer the
    $40,000,000 of Termination Fee Deposit pursuant to Section 1.2 hereof (the "Effective Time"),
    Buyer and the Company hereby terminate the Merger Agreement pursuant to Section 9.l(a) of
    the Merger Agreement (the "Termination"). From and after the Effective Time, the Merger



                 Signafllre Page to Framework. Termination and "Hutual General Release Agreement


                                                                                                   LEEC00002039
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 44 of 58 Page ID
                                  #:4566



    Agreement shall become null and void, and the rights and obligations of each applicable Party or
    any of its or their Affiliates to any other Party under the Merger Agreement shall terminate,
    except for Section 6.5 (Confidentiality of Terms of Transaction, Etc.) and Article XI
    (Miscellaneous) of the Merger Agreement and the terms governing the release of the remaining
    Termination Fee Deposit.

                   1.2     Release of Buyer Termination Fee Deposit. In connection with and as full
    consideration for the Termination and the releases set forth in Section 6 hereof, concurrently
    with the execution and delivery of this Agreement by the Company to Buyer, Buyer agrees to
    release the Buyer Termination Fee Deposit to Company as follows:

                            1.2.1 Buyer agrees to concurrently with the execution of this Agreement
    to issue a Joint Release Instruction, in the form as attached as Exhibit "A" herewith, (as such
    tennis defined in the Escrow Agreement, dated as of July 6, 2016, by and among Buyer,
    Company, Shareholder Representative and the Escrow Agent (the "Escrow Agreement")) with
    Company releasing forty million dollars ($40,000,000) from the Buyer Tennination Fee Escrow
    Account (as defined in the Escrow Agreement) to Company.

                          1.2.2 Concurrenlty with the consummation of the JV Agreement (as
    defined below), Buyer agrees to issue a Joint Release Instruction, in the form as attached as
    Exhibit "B" herewith, with Company releasing the remaining ten million dollars ($10,000,000)
    from the Buyer Termination Fee Escrow Account (as defined in the Escrow Agreement) to
    Company.

           2.      Commercial Relationships.

                   2.1    LeEco Le App.

                          2.1.1 Buyer shall develop and obtain certification of an application to be
    made available by the Company on all of the Company's smart televisions and displays in North
    America (the "LeEco Le App").

                           2.1.2 Company shall make the LeEco Le App available on all its
    compatible smart televisions and displays in North America for all Google Chromecast-enabled
    televisions and displays as well as for VIA devices for a period of three (3) years from the date
    that the LeEco Le App obtains certification, subject to customary engineering and certification
    processes (the "App Processes"). The Company and Buyer shall enter into the Company's
    customary form agreement(s) for such arrangements. The Company shall use reasonable etforts
    to assist in the App Processes; provided that Buyer shall be solely responsible for all expenses
    related to and arising from (a) engineering, development and certification of the LeEco Le App
    and (b) taking the necessary measures to comply with applicable Laws in the engineering,
    development and certification of the LeEco Le App

                   2.2    Inscape Data.




                                                                                                LEEC00002040
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 45 of 58 Page ID
                                  #:4567



                          2.2.1 The Company shall develop and obtain certification 1 of a data
    client to be made available by Buyer on all of Buyer's smart televisions and displays (the
    "Inscape Data Client")

                            2.2.2 Buyer shall include the Inscape Data Client on all its smart
    televisions and displays for a period of three (3) years from the date that the Inscape Data Client
    obtains certification, subject to customa1y engineering and certification processes (the "Data
    Client Processes"). Buyer will use reasonable efforts to assist with the Data Client Processes;
    provided that Company shall be solely responsible for all expenses related to and arising from (a)
    engineering, development and certification of the Inscape Data Client and (b) taking the
    necessary measures to comply with applicable Laws in the engineedng, development and
    certification of the Inscape Data Client.

                           2.2.3 Subject to applicable law, each of the Company and Buyer shall
    have access to Inscape data sold by the China JV so long as it holds at least 50% of the
    ownership interests in the China JV.

           3.      Formation of a Joint Venture.

                    3.1    Following the Effective Time, the Parties shall negotiate in good faith and
    use reasonable efforts to form a commercial relationship between the Company and Buyer for
    expansion efforts in the People's Republic of China ("China"). The proposed commercial
    relationship would provide for (i) the Company granting the China JV the right to sell Company
    televisions in China subject to the mutual consent of the Company and Buyer on branding and
    distribution; (ii) the Company preloading EUI and Le contents on Company televisions and
    displays sold in China; and (iii) the Company and Buyer entering into the joint venture in China
    as described in this Section 3 (the "China JV").

                   3.2    The proposed terms of the China JV are as follows:

                           3 .2.1 In connection therewith, Buyer will contribute non-cash assets
    with a fair market value equal to US$50,000,000 as a capital contribution to the China JV (the
    "Buyer Contribution"). The fair market valuation shall be audited and verified by an
    independent, internationally recognized accounting firm.

                            3.2.2 The China JV will have an operational life of three (3) years from
    the effective date of a formal joint venture agreement (the "JV Agreement") between Buyer and
    the Company (the "Initial JV Term").

                          3.2.3   The China JV will be owned and controlled 50% by the Company
    and 50% by Buyer.

                            3 .2.4 The China JV will promote and market Company-branded devices
    (televisions, displays, sound bars, etc.) through Buyer's current distributing/omni channels in
    China.




                                                                                                  LEEC00002041
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 46 of 58 Page ID
                                  #:4568



                           3.2.5 The China JV will operate with the goal of deploying a mutually
    agreed upon number by Buyer and the Company of Company-branded televisions and displays
    in China within the Initial JV Term and achieving such unit sales volume target for the China JV
    (the "Sales Target").

                           (a)     The Company shall sell units to the China JV at reasonable
            competitive rates that allow a reasonable margin of profit per unit sold by the China JV.

                           (b)     The profit on units sold by the China JV, i e through adve1tising,
            subscriptions, contents and hardware, etc. will be distributed pro rata to the China JV's
            equity holders on a quarterly basis.

                         (c)   Upon achievement of the Sales Target during the Initial JV Term,
           Buyer and the Company will negotiate in good faith to extend the Initial JV Term.

                           3.2.6 During the Initial JV Term, Company-branded devices will be
    distributed in China exclusively through the China JV, with EUI and Le content (or as designated
    by Buyer) as the exclusive content/streaming platform.

                         3 .2. 7 The JV Agreement will provide that Buyer will lend up to an
    aggregate of [XXXXXXXX] to the China JV for working capital purposes over the Initial JV
    Term (the ''Buyer Loan").

                           (a)    Company and Buyer shall agree upon a three-year Sales Target for
           the China JV. If the China JV achieves the Sales Target in the Initial JV Term and the
           parties agree to continue the China JV operations, then the loan shall be repaid in full.

                           (b)    Notwithstanding the foregoing, Company will consider
           participating in the China JV's financial obligations only after it receives full
           US$50,000,000, in cash or value equivalents, such value equivalents to include assets
           contributed to the China JV by Buyer and its Affiliates at fair market value.

            4.     Formal Agreements. Buyer and the Company shall negotiate in good faith and
    execute one or more agreements to document the China JV and the other commercial
    arrangements set forth in Sections 2 and .l hereof with the tenns specified therein within forty-
    five (45) days of the date hereof.

           5.      Publicity; Confidentiality and Mutual Non-Disparagement.

                   5.1    Except for a mutually agreed press release stating that the parties to the
   Merger Agreement have determined to terminate the Merger Agreement due to failure to obtain
   PRC regulatory approvals, the Parties will keep confidential the terms and status of this
   Agreement and the transactions contemplated hereby and thereby and none of the Parties shall,
   without the approval of the other, make any press release or other announcement concerning the
   existence of this Agreement or the tenns of the transactions contemplated by this Agreement,
   except as and to the extent that any such Party shall be so obligated by applicable law, in which
   case the other Party shall be advised and the Parties shall use their reasonable commercial efforts
   to cause a mutually agreeable release or announcement to be issued.




                                                                                                 LEEC00002042
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 47 of 58 Page ID
                                  #:4569



                     5.2     The Parties shall each refrain from making, and shall cause their
     respective Affiliates and their and their respective agents, subsidiaries, affiliates, successors,
     assigns, officers, key employees or directors not to make, any public statement or announcement
     that (i) states or implies that any Party or its Affiliates or subsidiaries or any of its or their
     respective officers or directors or any person who has served as an officer or director of Buyer,
     Merger Sub or any of their respective Affiliates or subsidiaries, violated or breached the Merger
     Agreement or (ii) constitutes an ad hominem attack on, or that otherwise disparages, impugns or
     is reasonably likely to damage the business or reputation of, (x) in the case of statements or
    announcements by Company, Buyer, Merger Sub or any of their respective Affiliates or
    subsidiaries or any of its or their respective officers or directors or any person who has served as
    an oflicer or director of Buyer, Merger Sub or any of their respective Affiliates or subsidiaries, or
    (y) in the case of statements or announcements by the Buyer or Merger Sub, the Company or its
    Affiliates or subsidiaries or any of its or their respective officers or directors or any person who
    has served as an officer or director of the Company or any of its Affiliates or subsidiaries. The
    foregoing shall not restrict the ability of any person to comply with any subpoena or other legal
    process or respond to a request for inf01mation from any governmental authority with
    jurisdiction over the Party from whom information is sought.

            6.     Release and Waiver.

                    6.1     Release By Buyer and Merger Sub. Effective as of the Effective Time,
    except as expressly set forth herein, Buyer and Merger Sub, each on behalf of itself and its
    current, former and future parents, subsidiaries, Affiliates, related entities, predecessors,
    successors, officers, directors, managers, members, shareholders, agents, employees and assigns
    (individually, each a "Buyer Party Releasor" and collectively, the "Buyer Party Releasors")
    hereby generally releases, remises and forever discharges the Company and the Company's past,
    present and future Atftliates, divisions, parents and subsidiaries and their respective
    shareholders, owners, representatives, attorneys, agents, officers, directors, managers,
    employees, assigns, heirs and successors in interest, and each of them (each a "Company
    Released Party" and collectively, the "Company Released Parties") from any and all claims,
    demands, causes of action, judgments, liens, indebtedness, obligations, rights, duties, contracts,
    agreements, undertakings, accounts, damages, liabilities, losses, costs or expenses, including
    attorneys' fees, of any kind or nature whatsoever (collectively, "Claims") whether known or
    unknown, liquidated or contingent, whether brought in an individual, derivative or representative
    capacity, now existing or hereafter arising, under contract, tort, violation of law or any other
    theory of liability, that arise out of or in any way relate, directly or indirectly, to any matter,
    cause or thing, act or failure to act whatsoever occurring at any time on or prior to the date
    hereof, relating to or arising from (a) negotiation or entry into the Merger Agreement, (b) any
    breach (or claim by Buyer or Merger Sub or any of their Affiliates of breach) of the Merger
    Agreement or any of the agreements ancillary thereto by the Company, (c) the termination ofthe
    Merger Agreement or (d) any of the transactions that have occurred pursuant to or are
    contemplated by the Merger Agreement or any of the agreements ancillary thereto (collectively,
    subclauses (a)-(d), the "Buyer Party Released Claims"); provided, however, the Buyer Party
    Released Claims shall not include any Claims arising from any breach by the Company of its
    obligations under this Agreement.




                                                                                                    LEEC00002043
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 48 of 58 Page ID
                                  #:4570



                     6.2     Release By Company. Effective as of the full release of the Buyer
    Termination Fee Deposit of $50,000,000, except as expressly set forth herein, the Company, on
    behalf of itself and its current, former and future parents, subsidiaries, Affiliates, related entities,
    predecessors, successors, officers, directors, managers, members, shareholders, agents,
    employees and assigns (individually, each a "Company Releasor" and collectively, the
    "Company Releasers") hereby generally releases, remises and forever discharges Buyer, Merger
    Sub and each of their respective past, present and future Affiliates, divisions, parents and
    subsidiaries and their respective shareholders, owners, representatives, attorneys, agents,
    officers, directors, managers, employees, assigns, heirs and successors in interest, and each of
    them (each a "Buyer Released Party" and collectively, the "Buyer Released Parties") from any
    and all Claims whether known or unknown, liquidated or contingent, whether brought in an
    individual, derivative or representative capacity, now existing or hereafter arising, under
    contract, tort, violation of law or any other theory of liability, that arise out of or in any way
    relate, directly or indirectly, to any matter, cause or thing, act or failure to act whatsoever
    occurring at any time on or prior to the date hereof relating to or arising from (a) negotiation or
    entry into the Merger Agreement, (b) any breach (or claim by Company or any of its Affiliates of
    breach) of the Merger Agreement or any of the agreements ancillary thereto by Buyer or Merger
    Sub, (c) the termination of the Merger Agreement or (d) any of the transactions that have
    occurred pursuant to or are contemplated by the Merger Agreement or any of the agreements
    ancillary thereto (collectively, subclauses (a)-(d), the "Company Released Claims"); provided,
    however, the Company Released Claims shall not include any Claims arising from any breach by
    Buyer or Merger Sub of its obligations under this Agreement.

                   6.3      Covenant Not To Sue. Buyer and Merger Sub, each on behalf of itself and
   the other Buyer Party Releasers, irrevocably covenants that neither Buyer, Merger Sub nor any
   of the other Buyer Party Releasers will, directly or indirectly, assert any Claim or demand,
   commence, institute, or voluntarily aid in any way, or cause to be commenced or instituted any
   proceeding of any kind against any Company Released Party in respect of any Buyer Party
   Released Claim. The Company, on behalf of itself and the other Company Releasers,
   in·evocably covenants that neither the Company nor any of the other Company Releasers will,
   directly or indirectly, assert any Claim or demand, commence, institute, or voluntarily aid in any
   way, or cause to be commenced or instituted any proceeding of any kind against any Buyer
   Released Party in respect of any Company Released Claim.

                 6.4     Waiver. The Parties acknowledge that (a) Section 1542 of the California
   Civil Code provides, and (b) certain other states have provisions substantially as follows:

           "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
           CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
           AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
           HER .MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
           THE DEBTOR."

   Each Party acknowledges that such provisions are designed to protect a party from waiving
   claims which it does not know exist or may exist. Nonetheless, each Party agrees that the waiver
   of such provisions is a material portion of the releases intended by this Agreement, and each
   Party expressly waives and relinquishes any and all Claims, rights or benefits that it may have




                                                                                                      LEEC00002044
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 49 of 58 Page ID
                                  #:4571



    under Section 1542 of the California Civil Code and any similar such provtstons of any
    jurisdiction. In connection with such waiver and relinquishment, the Parties hereby acknowledge
    that they or their attorneys may hereafter discover claims or facts in addition to, or different
    from, those which he now knows or believes to exist, but that they expressly agree to fully,
    finally and forever settle and release any and all Claims, known or unknown, suspected or
    unsuspected, which exist or may exist on their behalf against the Company Released Parties and
    the Buyer Released Parties at the time of execution of this Agreement.

          EACH PARTY FURTHER ACKNOWLEDGES THAT IT IS AWARE THAT IT MAY
    HEREAFTER DISCOVER CLAIMS OR FACTS IN ADDITION TO OR DIFFERENT FROM
    THOSE IT NOW KNOWS OR BELIEVES TO BE TRUE WITH RESPECT TO THE
    MATTERS RELEASED HEREIN. NEVERTHELESS, IT IS THE INTENTION OF EACH
    PARTY TO FULLY, FINALLY AND FOREVER SETTLE AND RELEASE ALL SUCH
    MATTERS, AND ALL CLAIMS RELATIVE THERETO, WHICH DO NOW EXIST, MAY
    EXIST, OR HERETOFORE HAVE EXISTED BETWEEN THEM. IN FURTHERANCE OF
    SUCH INTENTION, THE RELEASES GIVEN HEREIN SHALL BE AND REMAIN IN
    EFFECT AS FULL AND COMPLETE GENERAL RELEASES OF ALL SUCH MATTERS,
    NOTWITHSTANDING THE DISCOVERY OR EXISTENCE OF ANY ADDITIONAL OR
    DIFFERENT CLAIMS OR FACTS RELATIVE THERETO.

            7.     Representations and Warranties. Each Party represents and warrants and agrees
    as follows:

                    7.1    Such Party has all requisite power and authority to execute, deliver and
    perform this Agreement. The execution, delivery and performance of this Agreement (including,
    without limitation, the releases set forth herein) have, to the extent required, been duly and
    validly authorized by all corporate proceedings of such Party.

                 7.2     No authorization, approval or other action, and no notice to or filing with,
    any governmental authority or regulatory body is required for the due execution, delivery and/or
    performance of this Agreement by such Party.

                    7.3     Such Party or representative thereof has read and considered this
    Agreement in its entirety and fully understands its contents and the significance of its contents.
    In executing this Agreement, such Party, or representative thereof, does so with full knowledge
    of any and all rights that it may have with respect to the matters set forth and the Claims released
    in this Agreement.

                   7.4      Such Party has not heretofore assigned, transferred, or granted, or
    purported to assign, transfer, or grant, any of the Claims disposed of by this Agreement.

                    7.5    Such Party has received independent legal advice with respect to the
    matters set forth in this Agreement, the Claims released in Sections 1.1 and § hereof and with
    respect to the rights and asserted rights arising out of such matters, and is entering into this
    Agreement of its own free will.

                   7.6     Such Party does not rely upon any statement, representation or promise of
    another Party (or of any officer, agent, employee, representative, or attorney for another Party),




                                                                                                   LEEC00002045
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 50 of 58 Page ID
                                  #:4572



    in executing this Agreement, or in making the settlement provided for herein, except as expressly
    stated in this Agreement.

                  7.7    Such Party knows of no other Person that may claim an interest in any of
    the Claims disposed of by such Party and is not aware of any litigation, arbitration or other
    pending proceeding regarding such Claims.

                   7.8    Such Party has made such investigation of the facts pertaining to this
    settlement and Sections 1.1 and §. hereof, and of all the matters pertaining thereto, as it deemed
    necessary.

                   7.9    Such Party will execute all such further and additional documents as shall
    be reasonable and necessary to carry out the provisions of this Agreement.

            8.      Indemnification. The agreements contained in Sections 1.1 and §. hereof may be
    pleaded by any of the Buyer Released Parties or Company Released Parties as a full and
    complete defense and may be used as the basis for an injunction against any action at law or
    equity instituted or maintained against any of them in violation hereof. If any Claim is brought
    or maintained against any Buyer Released Party or Company Released Party in violation of this
    Agreement, the releasing party will be responsible for all costs and expenses, including, without
    limitation, reasonable attorneys' fees, incurred by the released party in defending same.

           9.      Miscellaneous.

                   9.1     Entire Agreement. This Agreement constitutes the entire agreement
     between the Parties and supersedes any prior understandings, agreements or representations by
     or between such parties, written or oral, that may have related in any way to the subject matter
     hereof. This Agreement may not be amended except in a written instrument executed by Buyer
     and Company. No amendment, supplement, modification or waiver of this Agreement shall be
   · binding unless executed in writing by the Party to be bound thereby.

                   9.2     Counterparts.   This Agreement may be executed in two or more
    counterparts, each of which shall be deemed an original but all of which together shall constitute
    one and the same instrument.

                    9.3    Successors and Assigns. This Agreement shall be binding upon and inure
    to the benefit of the parties hereto and their respective heirs, successors and permitted assigns,
    but neither this Agreement nor any of the rights or obligations hereunder may be assigned
    (whether by operation of Law, through a change in control or otherwise) by Company without
    the prior written consent of Buyer and Merger Sub, or by Buyer or Merger Sub without the prior
    written consent of the Company. Specifically with respect to Sections 1.1 and §. hereof, this
    Agreement is binding upon the Parties, the Buyer Party Releasors and Company Releasers and
    their respective successors or assigns, and will inure to the benefit of each of the Buyer Released
    Parties and the Company Released Parties. The Parties acknowledge and agree that each of the
    Buyer Released Parties and the Company Released Parties is a third party beneficiary of Sections
    U and §. hereof, and shall be entitled to enforce the provisions in this Agreement against the
    Company Releasers or Buyer Party Releasors, respectively, to the same extent as if such Buyer
    Released Parties and Company Released Parties were party to Sections 1.1 and§. hereof.




                                                                                                  LEEC00002046
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 51 of 58 Page ID
                                  #:4573



                    9.4     Governing Law. This Agreement (and any claim or controversy arising
    out of or relating to this Agreement) shall be governed by and construed in accordance with the
    domestic Laws of the State of California without giving effect to any choice or conflict of law
    provision or mle that would cause the application of the Laws of any jUiisdiction other than the
    State of California.

                     9.5    Notices. All notices, requests, demands, claims and other communications
    which are required or may be given under this Agreement shall be in writing and shall be
    deemed to have been duly given when received if personally delivered; when transmitted if
    transmitted by email (with electronic confinnation of transmission); the Business Day after it is
    sent, if sent for next day delivery to a domestic address by recognized overnight delivery service
    (e.g., Federal Express); and five Business Days after the date mailed by cettified or registered
    mail, postage prepaid, if sent by certified or registered mail, return receipt requested. In each
    case notice shall be sent to:

                   lfto Company:

                   VIZIO, Inc.
                   39 Tesla
                   Irvine, California 92618
                   Attention: Kurtis J. Binder and Jerry C. Huang
                   Email: kurtis.binder@vizio.com and jerry. huang@vizio.com

                   with a copy (which shall not constitute notice) to:

                  Latham & Watkins LLP
                  650 Town Center Drive, Suite 2000
                  Costa Mesa, CA 92626
                  Attention: R. Scott Shean and David C. Lee
                  Email: scott.shean@lw.com and david.lee@lw.com

                   If to Buyer or Merger Sub:

                  LeEco Global Group Ltd.
                  16/F, LeEco Building, 105 Yaojiayuan Road
                  Chaoyang District, Beijing 100025, PRC
                  Attention: Charles Hsieh
                  Email: charles.hsieh@le.com

                  with a copy (which shall not constitute notice) to:

                  Skadden, Arps, Slate, Meagher & Flom LLP
                  300 South Grand Avenue, Suite 3400
                  Los Angeles, CA 90071
                  Attention: Michael V. Gisser and Michael J. Mies
                  Email: michael.gisser@skadden.com and michael.mies@skadden.com




                                                                                                 LEEC00002047
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 52 of 58 Page ID
                                  #:4574



            Any Party may send any notice, request, demand, claim or other communication
    hereunder to the intended recipient at the address set forth above using any other means, but no
    such notice, request, demand, claim or other communication shall be deemed to have been duly
    given unless and until it actually is received by the intended recipient. Any Party may change
    the address or facsimile number to which notices, requests, demands, claims, and other
    communications hereunder are to be delivered by giving each other Party notice in the manner
    herein set forth.

                    9.6     Consent to Jurisdiction.         Each Party hereby irrevocably and
    unconditionally submits, for itself and its property, to the exclusive jurisdiction of the Superior
    Court of Califomia located in Santa Ana, Califomia, or Federal court of the United States of
    America, sitting in the Central District of California, Southern Division, and any appellate court
    from any thereof, in any action or proceeding arising out of or relating to this Agreement, and
    each of the parties hereby irrevocably and unconditionally (a) agrees not to commence any such
    action or proceeding except in such courts, (b) agrees that any claim in respect of any such action
    or proceeding may be heard and determined in such California State court or, to the extent
    pennitted by law, in such Federal court, (c) waives, to the fullest extent it may legally and
    effectively do so, any objection which it may now or hereafter have to the laying of venue of any
    such action or proceeding in any such California State or Federal court, and (d) waives, to the
    fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such
    action or proceeding in any such California State or Federal court. Each of the Parties agrees
    that a final judgment in any such action or proceeding shall be conclusive and may be enforced
    in other jurisdictions by suit on the judgment or in any other manner provided by law. Each
    Party irrevocably consents to service of process in the manner provided for notices in Section 9.5
    hereof. Nothing in this Agreement will atfect the right of any Party to serve process in any other
    manner permitted by law.

                    9.7      Severability of Provisions. If any· term or other prov1s1on of this
    Agreement is invalid, illegal or incapable of being enforced as a result of any rule of law or
    public policy, all other terms and other provisions of this Agreement shall nevertheless remain in
    full force and effect so long as the economic or legal substance ofthe transactions contemplated
    by this Agreement is not affected in any manner materially adverse to any Party. Upon such
    determination that any term or other provision is invalid, illegal or incapable of being enforced,
    the Parties shall negotiate in good faith to modify this Agreement so as to effect the original
    intent of the Parties as closely as possible in an acceptable manner to the end that the transactions
    contemplated by this Agreement are fulfilled to the greatest extent possible.

                    9.8     Specific Performance. The Parties agree that irreparable damage would
    occur in the event that any of the provisions of this Agreement were not performed by, or were
    otherwise breached by, the Parties in accordance with their specific terms. It is accordingly
    agreed that (x) Buyer and Merger Sub shall be entitled to an injunction or injunctions to prevent
    breaches of this Agreement by Company and to enforce specifically the terms and provisions of
    this Agreement, and (y) Company shall be entitled to an injunction or injunctions to prevent
    breaches of this Agreement by Buyer or Merger Sub and to enforce specifically the terms and
    provisions of this Agreement. Any such injunction(s) or action seeking specific performance
    shall be subject to Section 9.6 hereof




                                                                                                    LEEC00002048
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 53 of 58 Page ID
                                  #:4575



                              [signature page follows]




                                                                       LEEC00002049
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 54 of 58 Page ID
                                  #:4576



          LN WITNESS WHEREOF, the Parties have executed and delivered this Framework,
    Termination and Mutual General Release Agreement as of the date first written above.


                                          BUYER

                                          LEECO V LTD.



                                          By: - - - - - - - - - - - - - -
                                          Name: _ _ _ _ _ _ _ _ _ _ _ ____
                                          Title: _ _ _ _ _ _ _ _ _ _ _ _ __


                                          :rviERGER SUB

                                          LE V MERGER SUB INC.



                                          By: - - - - - - - - - - - - - -
                                          Name: _ _ _ _ _ _ _ _ _ _ _ ____
                                          Title:--------------




                                          COMPANY

                                          VIZIO, INC.



                                          Bv: _ _ _ _ _ _ _ _ _ _ _ _ __
                                          Name: - - - - - - - - - - - - - - -
                                          Title: _ _ _ _ _ _ _ _ _ _ _ _ __




   US-DOCS\83351417.10




                                                                                    LEEC00002050
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 55 of 58 Page ID
                                  #:4577



                                                Exhibit A

                    JOINT WRITTEN INSTRUCTIONS TO ESCROW AGENT
                 FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS

    April [ ], 2017

    VIA OVERNIGHT MAIL AND EMAIL

    Citibank, N.A.
    787 West Fifth Street, 28th Floor
    Los Angeles, CA 90071
    Attention: Luda Semenova
    Telephone No.: (213) 239-2136
    E-mail: luda semenova@citi .com

    Dear Ms. Semenova:

           Pursuant to Section 4(a)(ii) of the Escrow Agreement. dated as of July 6, 2016 (the
    "Escrow Agreement"), by and among LeEco V Ltd., a Cayman Islands exempted company with
    limited liability (the "Buyer"), VIZIO, Inc. a California corporation (the "Company"), and
    Shareholder Representative Services LLC, a Colorado limited liability company, and Citibank,
    National Association (the "Escrow Agent"), the Escrow Agent is hereby jointly instructed,
    authorized and directed by Buyer and the Company as follows:

            l.     The Escrow Agent is jointly instructed, authorized and directed to release to the
    Company the sum of US$40,000,000, which amount represents the Buyer Termination Fee
    Deposit Amount (as defined in the Escrow Agreement), from the Buyer Termination Fee Escrow
    Account (as defined in the Escrow Agreement), by wire transfer of immediately available funds
    to the account designated below:

            Account Name: VIZIO, Inc.
            Account Number: 83900266
            Bank Name: East West Bank
            ABA Number: 322070381
            Bank Address: 19540 Jamboree, Irvine, CA 92612
            Beneficiary Address: 39 Testa, Irvine, CA 92618
            Amount: US$40,000,000.00

             2.     No instructions, authorizations and directions have been given hereunder with
    respect to any other continuing obligations or duties of the Escrow Agent other than as expressly
    set forth herein.

                                        [Signature Page Follows]




    US-DOCS\83351417.10




                                                                                                LEEC00002051
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 56 of 58 Page ID
                                  #:4578



             IN WITNESS WHEREOF, the undersigned have executed these Joint Written
     Instructions on the date first written above.




                                         VIZIO, INC.



                                         By:
                                         Name:
                                         Title:




                                         LEECOVLTD.



                                         By:
                                         Name:
                                         Title:




    US-DOCS.,S335!417.10




                                                                              LEEC00002052
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 57 of 58 Page ID
                                  #:4579



                                                Exhibit B

                    JOINT WRITTEN INSTRUCTIONS TO ESCROW AGENT
                 FOR RELEASE OF BUYER TERMINATION FEE ESCROW FUNDS-

    [],2017

    VIA OVERNIGHT MAIL AND EMAIL

    Citibank, N.A.
    787 West Fifth Street, 28th Floor
    Los Angeles, CA 90071
    Attention: Luda Semenova
    Telephone No.: (213) 239-2136
    E-mail: luda.semenova@citi.com

    Dear Ms. Semenova:

           Pursuant to Section 4(a)(ii) of the Escrow Agreement, dated as of July 6, 2016 (the
    "Escrow Agreement"), by and among LeEco V Ltd., a Cayman Islands exempted company with
    limited liability (the "Buyer"), VIZIO, Inc. a California corporation (the "Company"), and
    Shareholder Representative Services LLC, a Colorado limited liability company, and Citibank,
    National Association (the "Escrow Agent"), the Escrow Agent is hereby jointly instructed,
    authorized and directed by Buyer and the Company as follows:

            3.     The Escrow Agent is jointly instructed, authorized and directed to release to the
    Company the sum of US$10,000,000, which amount represents the Buyer Termination Fee
    Deposit Amount (as defined in the Escrow Agreement), from the Buyer Termination Fee Escrow
    Account (as defined in the Escrow Agreement), by wire transfer of immediately available funds
    to the account designated below:

             Account Name: VIZIO, Inc.
             Account Number: 83 900266
             Bank Name: East West Bank
             ABA Number: 322070381
             Bank Address: 19540 Jamboree, Irvine, CA 92612
             Beneficiary Address: 39 Tesla, Irvine, CA 92618
             Amount: US$10,000,000.00

             4.     No instructions, authorizations and directions have been given hereunder with
    respect to any other continuing obligations or duties of the Escrow Agent other than as expressly
    set forth herein.

                                        [Signature Page Follows]




    US-DOCS\8335!417. LO




                                                                                                LEEC00002053
Case 8:17-cv-01175-DOC-JDE Document 116-4 Filed 10/11/18 Page 58 of 58 Page ID
                                  #:4580



            IN WITNESS WHEREOF, the undersigned have executed these Joint Written
    Instructions on the date first written above.



                                        VIZIO, INC.



                                        By:
                                        Name:
                                        Title:




                                        LEECOVLTD.



                                        By:
                                        Name:
                                        Title:




                                                                             LEEC00002054
